Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 1 of 168




                EXHIBIT C
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 2 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 3 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 4 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 5 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 6 of 168

                                                     English translation




                             裁决书
                         Arbitral Award
  Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 7 of 168

                                                                   English translation




   CHINA INTERNATIONAL ECONOMIC AND TRADE ARBITRATION
                       COMMISSION


                              ARBITRAL AWARD




Applicant:                  UNI-TOP Asia Investment Limited (“UNI-TOP”)
Registered Address:         OMC Chambers, Road Town, Tortola, British Virgin
                            Islands
Place of Business:          Unit D, 26/F., Morrison Plaza 5-9 Morrison Hill Road
                            Wanchai, Hong Kong
Arbitration Representative: WANG Chun, WANG Beijing




Respondent:                 Sinopec International Petroleum Exploration and
                            Production Corporation
Registered Address:         No. 263, North Fourth Ring Road Central, Haidian
                            District, Beijing
Place of Business:          Building 1, A6 Huixin Dong Street, Chaoyang District,
                            Beijing
Arbitration Representative: LIU Lingyun, GU Jie, YAO Chi, DONG Tieying, LI
                            Amin




                                     Beijing
                                30 December 2013
  Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 8 of 168

                                                                       English translation


[Page 1 of Chinese Original]


                               ARBITRAL AWARD


                                              [2013] CIETAC BJ AWARD NO. 0907


     On the basis of the Agency Agreement signed on March 4, 2005 between the
Claimant UNI-TOP Asia Investment Limited (hereinafter “Claimant”) and the
Respondent Sinopec International Petroleum Exploration and Production Corporation
(hereinafter “Respondent”) and the Request for Arbitration submitted by the Claimant
to the China International Economic and Trade Arbitration Commission (hereinafter
“CIETAC”) on August 30, 2012, CIETAC accepted this arbitration under the
abovementioned agreement. The case number is X20120680.

    This arbitration procedure is governed by CIETAC Arbitration Rules that
became effective on May 1, 2012 (hereinafter “Arbitration Rules”).

     On 24 September 2012, the CIETAC secretariat delivered the Notice of
Arbitration, the Arbitration Rules, and the Panel of Arbitrators by EMS to both parties.
At the same, the Request of Arbitration and the attached evidence submitted by the
Claimant were also delivered to the Respondent.

    On 13 November 2012, the Respondent submitted its Statement of Defense and
supporting evidence.

    The Claimant appointed Mr. AN Hongqi as the arbitrator. The Respondent
appointed Mr. TAO Jingzhou as the arbitrator. Because both parties had not jointly
appointed or jointly authorised CIETAC to appoint the presiding arbitrator, in
accordance with the provisions of the Arbitration Rules, the Chairman of CIETAC




                                                                                        1
  Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 9 of 168

                                                                        English translation


[Page 2 of Chinese Original]


appointed Mr. XIA Jun as the presiding arbitrator in this case. After the three
arbitrators had signed the Declarations of Independencew, the tribunal was constituted
on December 4, 2012 to hear this case. On the same day, the CIETAC secretariat
sent the Notice of Formation of the Arbitral Tribunal to both parties.

    The Arbitral Tribunal consulted the CIETAC secretariat and decided to schedule
a hearing on February 6, 2013 to hear this case. On December 24, 2012, the
CIETAC secretariat sent the Notice of Oral Hearing to both parties.

     On February 6, 2013, the hearing was held as scheduled in Beijing. Both
parties sent their arbitration representatives to attend the hearing. At the hearing, the
Claimant submitted an Application to Amend its Claims with supporting evidence, the
parties made their submissions, presented the original of evidence, conducted
cross-examination and debate, and answered the questions raised by the Arbitral
Tribunal.

    After the hearing, the Claimant made a supplementary payment for the requisite
deposit for arbitration fees in relation to its Application to Amend its Claims. The
Claimant’s Amended Request for Arbitration was accepted.

     On March 7, 2013, the Claimant submitted supplementary evidence.

     The Arbitral Tribunal consulted the CIETAC secretariat and decided to hear the
parties’ opinions on April 3, 2013 on issues including conciliation in this case. On
March 20, 2013, CIETAC secretariat sent the relevant notice to both parties.

    On March 25, 2013, the Respondent submitted an Application to Postpone
Conciliation.

    On March 29, 2013, the Claimant submitted the Opinion in Relation to the
Disagreement to Postpone Conciliation for Case X20120680.

     After considering the factual circumstances in this case, the Arbitral Tribunal
decided to postpone the hearing on issues including conciliation to April 8, 2013.
On March 29, 2013, the CIETAC secretariat sent both parties the




                                                                                         2
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 10 of 168

                                                                       English translation


[Page 3 of Chinese Original]

notice on postponement.

     On April 8, 2013, both parties sent arbitration representatives to present the
hearing. Because both parties were willing to conciliate, the Arbitral Tribunal
conducted conciliation for the disputed matters. Based on the situation in the
conciliation, and after consulting both parties, the Arbitral Tribunal decided to
suspend the arbitration for 40 working days to allow further conciliation to resolve
issues related to the dispute through negotiations.

      After the expiration of the suspension, both parties wrote to the Arbitral Tribunal
in relation to the latest developments regarding the conciliation. The Claimant stated
that it had not received any response from the Respondent in relation to the settlement;
the Respondent stated that the gap in parties’ positions was huge, and there was no
basis and no prospect for any settlement.

     Taking into account the above circumstances, the Arbitral Tribunal decided to
conduct a second hearing on August 8, 2013. CIETAC secretariat sent the Notice of
Oral Hearing to both parties on June 24, 2013.

     On August 8, 2013, the Arbitral Tribunal held the hearing as scheduled at
CIETAC. Both parties sent arbitration representatives to attend the hearing. At the
hearing, the parties made their submissions, presented the original of evidence,
conducted cross-examination and debate, and answered the questions raised by the
Arbitral Tribunal.

     After the hearing, the parties submitted supplementary opinions within time
limitation.

     All the materials of the case were served on both parties in accordance with the
Arbitration Rules.

     The CIETAC secretary general extended the time limit for the award on the
application of the Arbitral Tribunal to December 30, 2013.

     This case is now closed, on the basis of the documents on the record and the
facts and evidence presented, according to the relevant regulations in Arbitration
Rules, and in accordance with the agreement,




                                                                                        3
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 11 of 168

                                                                        English translation


[Page 4 of Chinese Original]

the Arbitral Tribunal renders this Award after deliberation and discussion.

     The analysis of the facts, the Arbitral Tribunal’s reasoning and decision are as
follows:

                               I.   Factual Background

     As found after the hearing, the Claimant and the Respondent signed the Agency
Agreement between Sinopec International Petroleum Exploration and Production
Corporation and UNI-TOP ASIA INVESTMENT LIMITED (hereinafter “Agency
Agreement”) on March 4, 2005. The parties agreed that the Respondent would
appoint the Claimant as the exclusive agent to assist in the acquisition of shares in
PetroKazakhstan either directly or indirectly through the Respondent’s affiliates, and
in obtaining the relevant government approvals to complete the transfer. Upon
completion of the transfer of shares, in addition to the payment on initial expenses, the
principal would pay the agent the commission in the agreed proportion and afford it
the anticipated interests.

     The facts and reasons submitted by the Claimant and the Respondent on the
dispute in this case are as follows:

    The Claimant states in the Request that the Claimant’s affiliate, Hong Kong
Universal Petroleum Development Company Limited (hereinafter “Universal
Petroleum”), had been cooperating in crude oil trading with Kazakhstan
PETROKAZAKHSTAN Inc. (hereinafter “PKZ” or “PK Inc.”) since 2002. In 2004,
the Claimant immediately informed China Petrochemical Corporation (hereinafter
“SINOPEC”) after the Claimant learnt through Universal Petroleum that PKZ Inc.’s
shareholders was going sell the company’s assets. SINOPEC immediately directed
its subsidiary, the Respondent, to represent SINOPEC in relation to the acquisition.
At the same time, it authorized the Claimant to communicate, coordinate and
negotiate with the PKZ Inc.’s shareholders on behalf of the Respondent. On March
4, 2005, the Claimant (UNI-TOP Company) and the Respondent signed Agency
Agreement in relation to the acquisition. During the 10-month acquisition process,
the Claimant had assisted all parties in




                                                                                         4
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 12 of 168

                                                                      English translation


[Page 5 of Chinese Original]

communicating, relaying documents, and also done a large amount of high-level
public relations, lobbying and negotiation preparatory work. It assisted SINOPEC
on all the necessary preparatory works for and prior to the completing the acquisition.

     Through the work of the Claimant, the Respondent conducted multiple rounds of
negotiations with the shareholders of PKZ Inc. In the meantime, as China National
Petroleum Corporation (“CNPC”) expressly indicated their interests in acquiring the
shares in PKZ Inc., and to maintain national interest and avoid internal competition,
on June 27, 2005, CNPC and SINOPEC agreed to jointly acquire the shares in PKZ
Company under coordination of the relevant government department on the basis of
the preparatory work that had been done by SINOPEC. At the same time, it was
confirmed that after completing the acquisition, CNPC would hold 60%, and
SINOPEC would hold 40%. On August 15, 2005, CNPC, representing both
companies, successfully bid and completed the acquisition of the shares in PKZ Inc..
The investment in PKZ Inc.’s assets not only protected the national energy security, it
also added a high-quality overseas source of oil supply and generated a stable and
enormous profit.

     Yet, since the completion of the acquisition of the shares in PKZ Inc., the
Claimant repeatedly demanded payment from the Respondent of the stipulated
commission under the Agency Agreement. Although the Respondent recognized all
of the Claimant’s work and repeatedly promised to pay the Claimant the commission
corresponding to all of the shares in PKZ Inc. acquired in CNPC’s name, the
Respondent had continuously refused to pay based on the asserted reason that
SINOPEC was still negotiating with CNPC and had not actually conducted the
transfer of the shares in PKZ Inc.. In fact, CNPC and SINOPEC conducted multiple
discussions on the transfer of the shares in PKZ Inc. after the completion of the
acquisition. On May 17, 2007 the two companies signed a Meeting Minutes of
Special Session, which confirmed that CNPC promised to transfer the shares as
originally agreed to SINOPEC. If the shares in PKZ Inc. could not be transferred,
CNPC promised to transfer the shares in some other overseas




                                                                                       5
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 13 of 168

                                                                      English translation


[Page 6 of Chinese Original]

project. SINOPEC also authorized the Respondent to be responsible for the
substantive issues related to the transfer. Accordingly, it can be confirmed that the
relevant rights of the shares in PKZ Inc.’s shares are already held by the Respondent,
the objective of the Agency Agreement is already achieved.

     The Claimant submits, the Respondent’s successful acquisition of PKZ Inc.’s
assets is due to the Claimant’s provision of the information on the opportunity. The
Claimant had conducted a large amount of work during the acquisition and had
performed all obligations under the Agency Agreement, which were decisive in the
ultimate successful acquisition in the PKZ Inc. project. It is without doubt that the
Respondent had, for all practical purposes, acquired the shares in PKZ Inc. and
corresponding rights. The Respondent should not rely on its own delay in claiming
for such confirmed rights against CNPC, or its own failure in conducting the
procedure of the share transfer, to refuse to perform the obligations under the Agency
Agreement vis-à-vis the Claimant.

     The Claimant states: prior to the signing of the Agency Agreement, the
Claimant’s affiliate Universal Petroleum had maintained cooperation on trade in crude
oil with PKZ Inc. many years. Crude oil produced by PKZ Inc. was sold to China by
Universal Petroleum. In 2005, after CNPC acquired the shares in PKZ Inc., PKZ Inc.
unilaterally terminated Universal Petroleum’s dealership and had not granted the
Claimant or Universal Petroleum the dealership rights of the crude oil produced by
PKZ Inc. outside of China. The Claimant submits that because of the Respondent,
the Claimant had completely lost the rights it enjoyed as a sales agent of PKZ Inc. and
the expected realizable economic benefits, causing the Claimant and Universal
Petroleum to lose a source of business and suffer enormous economic losses.

    For these reasons, the Claimant filed a Request for Arbitration claiming:

   1. The Respondent to pay the Claimant US$ 17,049,000 as agent commission;
   2. The Respondent to pay the Claimant




                                                                                       6
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 14 of 168

                                                                     English translation


[Page 7 of Chinese Original]


      US$14,586,366.67 as interest for delayed payment (based on an annual
      interest of 14%, currently calculated from 23 August 2006 to 31 Aug 2012,
      with the final amount subject to the date of the recognition of the arbitral
      award) and anticipated loss of profits;
   3. The Respondent to pay the Applicant RMB27,907,508.10 as exchange rate
      losses;
   4. The Respondent to pay the Applicant all its legal expenses associated with this
      case;
   5. The Respondent to bear the cost of this arbitration.
    The Applicant raised the following reasons in support of the calculation of its
quantum of compensation:

   1. Regarding the agent remuneration: Clause 5.1 of the Agency Agreement states
      that both parties agree that when the deal is completed within the company’s
      target price, the company will pay the agent remuneration in accordance with
      the following: for the portion of the deal completion price that is ≤ US$1
      Billion USD, a payment of 1%; for the portion of the deal completion price
      between US$1 Billion to US$2 Billion, a payment of 0.5%; for the portion of
      the deal completion price that is ≥ 2 Billion USD, a payment of 0.3%.
      According to CNPC’s China A shares Initial Public Offering MoU dated 26
      September 2007, the CNPC subsidiaries had acquired 67% of the PKZ’s
      shares by cash in the amount of RMB21.367 Billion on 23 August 2006.
      According to the exchange rate published by the People’s Bank of China on
      the same date, it is equivalent of US$2.683 Billion. The Applicant believes
      that this should be the “deal completion price” mentioned in the Agency
      Agreement, and accordingly the payable agent remuneration should be
      USD17,049,000.
   2. Regarding the loss in interest caused by overdue payment: according to Art.
      107 of the Chinese Contract Law, if a party fails to perform its obligation
      under a contract, or its performance fails to satisfy the terms of the contract,




                                                                                      7
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 15 of 168

                                                                      English translation




[Page 8 of Chinese Original]


      it shall bear the obligations for breach of contract such as the obligation to
      continue to perform its obligations, the obligation to take remedial measures,
      or the obligation to compensate for losses. In August 2005, the Respondent
      and third-party CNPC jointly acquired the 100% shareholding that was agreed
      as the acquisition target in the Agency Agreement. In July 2006, the
      Kazakhstani national oil company acquired 33% of the shareholding from
      CNPC. The Applicant believed that it had performed its obligation under the
      Agency Agreement. After the acquisition was completed on 15 August 2005,
      the Respondent practically enjoyed the benefits of a shareholding in the
      acquisition target. The Applicant hereby requests its interest losses, calculated
      from 23 August 2006 until 31 August 2012 for the moment, in total 2200 days.
      Based on a 14% annual interest rate, the Applicant’s interest losses amount to
      US$ 14,586,366.67.
   3. Regarding the loss in exchange rate: according to the exchange rate published
      by the Bank of China on 23 August 2006, 1 USD was 7.9672 RMB. On 30
      July 2012, 1 USD was 6.3303 RMB. Accordingly, the exchange loss is
      27,907,508.10.
   4. Regarding the legal fees: Article 50(2) of the CIETAC Arbitration Rules states:
      the arbitral tribunal has the power to decide in the arbitral award, having
      regard to the circumstances of the case, that the losing party shall compensate
      the winning party for the expenses reasonably incurred by it in pursuing the
      case. The Applicant’s legal fees should be regarded as reasonably incurred
      expenses. According to the legal representation contract signed between the
      Applicant and Beijing Shanggong Law Firm, the applicant retained
      Shangdong Law Firm to represent the Applicant in the arbitration. The legal
      fees payable to Beijing Shangdong Law Firm is 6% of the amount recovered
      from the Respondent.


     The Applicant had submitted a Request to Amend its Request for Arbitration,
with the following requested changes:

   1. The Respondent to pay the Applicant US$ 21,540,000 as agent remuneration;




                                                                                       8
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 16 of 168

                                                                     English translation




[Page 9 of Chinese Original]


   2. The Respondent to pay the Applicant USD 16,934,628.33 interest losses
      (temporarily calculated until 31 Aug 2012, to be finally calculated as of a date
      determined in the arbitral award);
   3. The Respondent to pay the Applicant USD 2,776,000 as loss of expected
      profits;
   4. The Respondent to pay the Applicant all its legal expenses associated with this
      case;
   5. The Respondent continue to perform the Agency Agreement, and the
      Applicant to enjoy the rights to market PKZ’s crude oil products outside of
      China;
   6. The Respondent to bear the cost of this arbitration.


     The Applicant has also amended the standards applicable to its calculations, in
particular:

   1. According to SINOPEC’s internal reports, CNPC acquired PKZ’s 100%
      shares based on a transaction price of USD 4.18 Billion. The Applicant
      therefore believes that USD 4.18 Billion should be the “deal completion price”,
      accordingly the agent remuneration should be USD 21,540,000.
   2. The Respondent should pay the interest loss, calculated from 15 August 2005
      to the actual date of payment. The annual interest rate is 11%, temporarily
      calculated to 31 August 2012, totalling 2573 days, amount to an interest loss
      of USD 16,934,628.33.
   3. The Applicant’s affiliate, Universal Petroleum, originally sold PKZ’s crude oil
      products to China at a profit of USD 0.45 per barrel (1 ton = 7.7 barrels),
      which amounts to a profit of USD 3.47 per ton. Until 2005, Universal
      Petroleum had




                                                                                      9
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 17 of 168

                                                                     English translation


[Page 10 of Chinese Original]


      monthly crude oil sales of 100,000 tons. Based on a fixed profit of USD 0.45
      per barrel, Universal Petroleum’s monthly profits amounted to at least USD
      347,000. To strictly comply with the Agency Agreement, Universal Petroleum
      had ended its dealership 8 month earlier, in September 2005, and thus it lost a
      total of USD 2,776,000.
   4. According to the legal representation contract signed between the Applicant
      and Beijing Shanggong Law Firm, the applicant retained Shangdong Law
      Firm to represent the Applicant in the arbitration. The legal fees payable to
      Beijing Shangdong Law Firm is 8% of the amount recovered from the
      Respondent.
   5. In relation to the continued performance of the Agency Agreement with
      respect to the Applicant’s right to market PK Inc.’s crude oil products outside
      of China. Clause 7.2 of the Agency Agreement stipulated that, for such
      dealership rights outside of China, the parties agrees that the agent would be
      granted such rights based on separately negotiated terms. After CNPC’s
      acquisition of PKZ, the dealership was not given to the Applicant as agreed.
      The Applicant requests the Respondent to perform the obligation under the
      Agency Agreement and to grant the Applicant dealership rights outside of
      Chinas.


      The Respondent replied noting that, while the Applicant claimed in its Request
of Arbitration that it had performed all of its obligations under the the Agency
Agreement, and played a decisive role in the successful acquisition of PKZ, the
Respondent (SIPC) should pay the Applicant the agency commission and compensate
its losses. In response, the Respondent believes that the Applicants submission are
inconsistent with the Agency Agreement and the facts, and the Request for
Arbitration has no legal basis and should be dismissed.




                                                                                     10
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 18 of 168

                                                                       English translation


[Page 11 of Chinese Original]


      The Applicant required that the Respondent pay the agency commission, interest
losses for delayed payment, compensation for expected profits, foreign exchange
losses, lawyers’ fees and arbitration fees, totalling 6 different requests. Among these,
the interest losses raised by the Applicant are based on PK Inc.’s unilateral early
termination of its crude oil dealership contract with Universal Petroleum. Clearly,
this has nothing to do with this case, and does not fall within the scope of the matters
to be determined here. As for the remaining five requests, the fundamental
arbitration request is for payment of the agency commission, and the other requests
arise out of this request. Therefore, the Respondent only needs to rebut the request
for payment of agency commissions.

   The Respondent believes that the Applicant’s request for payment of agency
commissions should be dismissed:

    First, according to the Agency Agreement’s requirements on payment of agency
commissions, the Respondent only has the obligation to pay after the Respondent has
acquired shares in PK Inc;

     Second, the term of the Agency Agreement has already ended, and the
contractual obligations are terminated. There is no contractual basis for the
Applicant’s requests;

     Third, the Applicant’s requests fall outside the statute of limitations and should
be dismissed;

      Fourth, the Applicant’s standing is flawed and does not meet the requirements
for initiating arbitration.

     The Respondent provides the following reasons for the submissions listed above:

(First) The Agency Agreement stipulates that the condition for payment is that the
Respondent acquires PKZ’s shares.
    The Respondent has yet to receive any shares of PK Inc. to date, so the condition
for payment is not fulfilled. The Applicant’s request has no factual or legal basis:


   1) In the Agency Agreement signed by the Applicant and the Respondent, Clause
      5.1 provides that the agency agreement’s condition for payment is “upon
      completion of the transaction within the target price range ascertained by the
      Company, the Company shall pay commission to the Agent.” The completion
                                                                                       11
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 19 of 168

                                                                    English translation


 [Page 12 of Chinese Original]
    of the transaction refers to the Respondent acquiring shares in PK Inc., and the
    purpose provisions and agent obligation provisions in the Agency Agreement
    clearly provide as such.


       Clause 2.1 of the Agency Agreement provides, “to assist the Company in
    acquiring the shares of PetroKazakhstan directly or indirectly through the
    Company’s affiliated companies according to relevant laws or regulations, and
    obtaining relevant government approvals (hereinafter referred to as
    “Completion of the Transfer”). Clause 3 of the Agency Agreement provides
    that the Applicant’s obligation is as follows: “The Agent agrees that it shall at
    all times during the term of this Agreement and any possible extension thereof
    reasonably perform its obligations under the Agreement, and shall keep using
    efforts and devote sufficient time and attention to contact the management of
    PetroKazakhstan, to assist Company in acquiring the project.” Clearly, the
    Agency Agreement provides that the condition for payment of agency
    commission is the Respondent acquiring shares in PK Inc..


        According to international M&A practice in the oil and gas sector, the share
    acquisition process involves signing (due diligence, evaluation & appraisal,
    negotiation & bids, signing share and purchase agreements), fulfilment of
    closing conditions (including but not limited to getting any waivers of
    pre-emptive rights and government approvals), and completion (transfer of
    title and corresponding consideration). Clearly, the Respondent had not
    entered into any agreement with the original shareholders of PK Inc., and had
    not acquired any shares in PK Inc. either. According to Article 405 of the
    Chinese Contract Law, the Respondent had yet acquired any PKZ’s shares, so
    it is under no obligation to pay any agency commission to the Applicant.


 2) The Applicant’s submission that it did a large amount of work and played a
    decisive role in the acquisition, and that the Respondent practically already has
    the shares in PK Inc. and has obtained an equivalent benefit, but has been
    indolent in claiming or has waived its rights in not actually obtaining the
    shares, is not supported by any evidence, and is internally contradictory. It is
    completely not in accordance with the facts and cannot support the requests.


    The Respondent notes that, according to the Agency Agreement, as long as the
    Respondent

                                                                                    12
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 20 of 168

                                                                         English translation


[Page 13 of Chinese Original]


       has not received shares in PK Inc., the Applicant has no entitlement to request
       the agency commission, regardless of who much work the Applicant has done,
       and what part the Applicant has played, and regardless of whether the
       Respondent has been indolent in claiming or has waived its rights, or because
       of whatever reasons there may be for the failure to acquire shares in PK. All
       of these cannot be seen as the Respondent already acquiring the shares and
       thereby being required to pay the agency commissions to the Applicant.


   3) The Respondent also provides the following rebuttal to the Applicant’s
      submissions on the facts:


       (1) The Applicant’s assertions that it did a large amount of work and played a
       decisive role are not consistent with the facts. In actual fact, the PK project did
       not achieve a successful acquisition, and the Applicant’s company did not play
       a so-called “decisive role.” The Respondent has already paid all the expenses
       in relation to the Applicant’s work that were due under the Agency
       Agreement.


       Firstly, during the time the Respondent participated in the acquisition of PK
       Inc. shares, the Applicant’s work was mainly hotel reservations, arrangement
       of meetings and relaying documents. The Applicant’s claim that it “did a lot of
       high-level public relations work and negotiation preparatory work on behalf of
       the Respondent over an acquisition process that lasted over 10 months” lacks
       support in evidence.


       Secondly, the Applicant’s assertions of a so-called “decisive role” are not
       consistent with the facts. The the reason why the Respondent entered into the
       Agency Agreement with the Applicant was that it hoped to acquire all PKZ’s
       shares through the Applicant’s coordination and exclusive negotiation status.
       Yet, the Applicant not only failed to get the Respondent exclusivity status, but
       also failed to deliver any negotiation results as an agent. When the PK project
       shifted from negotiations to a public bidding process, the CNPC side won the
       PK Inc. shares through a competitive bid. Thus, the purpose of the Agency
       Agreement was not realized. Thereafter, CNPC and SINOPEC were in
       discussions about transferring part of the PK Inc. shares, but to this date that
       has not been successful. The Applicant did not contribute anything on this.

                                                                                         13
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 21 of 168

                                                                     English translation


[Page 14 of Chinese Original]


       Finally, Clause 5 of the Agency Agreement stipulated that the agent
       remuneration included: (1) initial expenses (US$10,000 per month); (2) those
       expenses incurred and duly authorized in writing by the Respondent; (3) the
       agency commission after completion of the deal. The work done by the
       Applicant belongs to categories 1 and 2, with fees totalling US$159,898,
       which was paid by the Respondent in accordance with the Agency Agreement.
       The Applicant has no right to claim the agency commission which should be
       paid out by the Respondent only after the deal is successfully completed.


       (2) The Applicant’s claim that, through government intervention and
       coordination, CNPC and SINOPEC decided to jointly acquire PKZ, and after
       the acquisition 60% would go to CNPC and 40% would go to Sinopec Group,
       with CNPC representing both companies in succeeding in the competitive bid,
       is without factual basis and cannot support its arbitration request.


       Firstly, the Applicant’s assertions of “jointly acquiring” and “representing …
       in the competitive bid” are without evidentiary support.


       Secondly, according to the Confidentiality and Inaction Agreement signed
       between the Respondent and PK Inc., the Respondent shall not by any means
       act in concert with any other entities. In fact, the Respondent and CNPC
       bidded separately in the competitive bidding process on 30 June 2006, and the
       claimed “jointly acquiring” and “representing … in the competitive bid” refers
       to a relationship that did not exist.


       Finally, according to the Agency Agreement, the Respondent is not required to
       pay the Applicant any agency commission if the Respondent did not acquire
       PK Inc.’s shares. Regardless of whether it was a joint acquisition or
       representative bid, it is not possible to conclude that the Respondent has
       already acquired PKZ’s shares.


       (3) The Meeting Memorandum submitted by the Applicant did not confirm the
       legal consequences to do with share ownership. The submission hat it proves
       that the Respondent practically has the PK shares is not consistent with the
       facts. In actual fact,


                                                                                     14
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 22 of 168

                                                                        English translation


[Page 15 of Chinese Original]


       after the May 2007 Meeting Memorandum, and until March and June 2008,
       the Applicant and the Respondent had amended and extended the Agency
       Agreement, specifically providing that the Applicant was to solve the issues to
       do with the state’s pre-emption rights and governmental approvals. Therefore,
       the Applicant itself confirmed that the Respondent had not acquired any PKZ
       shares or any of the corresponding rights.


   4) The Applicant’s assertion that “the Respondent had been indolent in claiming
      or waived its claim for its entitlements and rights against CNPC, or for its own
      for its own reasons was unable to complete the transfer of shares from CNPC
      to the Respondent” is contrary to the facts and cannot be used to support its
      request.


       First of all, on the one hand, the Applicant claims that the Respondent had
       already in effect acquired PK Inc.’s shares; on the other hand, it claims that the
       Respondent had for its own reason refused to or given up claim its entitlement
       and rights against CNPC, and consequently for its own reasons was unable to
       complete the transfer of shares from CNPC to the Respondent. This is
       internally contradictory.


       Second, after CNPC won the bidding process, SINOPEC held many
       negotiations regarding the transfer of shares. The negotiation did not yield
       any results regarding rights in PK Inc. shares, and SINOPEC was not indolent
       in claiming, and had not waived, its entitlement against CNPC.
       Moreover, the Agency Agreement and law does not restrict the Respondent’s
       commercial autonomy, and the Applicant has no right to request the
       Respondent to engage in business deals regardless of cost.


       Lastly, regardless of whether SINOPEC had been indolent in claiming or had
       waived its entitlement against CNPC, or whether for its own reasons it was
       unable to complete the transfer of shares, according to the Agency Agreement,
       as long as the Respondent did not acquire PKZ’s shares, the Respondent
       would not be required to pay any agency commission.


(Second) The Agency Agreement’s term has expired and the contractual rights and
obligations have been terminated. The Applicant’s claim has no basis in contract.

                                                                                        15
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 23 of 168

                                                                       English translation


[Page 16 of Chinese Original]


   Clause 2.2 of the Agency Agreement stipulated that the validity of the agreement
   is 2 years, and through various amendments, the validity was extended to 31
   December 2008. Now, the contractual term has expired and the condition for
   payment is not accomplished, and therefore the Agency Agreement has already
   terminated. Therefore, the Applicant’s claim has no contractual basis.


(Third) The Applicant’s Request for Arbitration falls outside the statute of limitations
and should be dismissed.


   As mentioned above, the Agency Agreement was valid until 31 December 2008.
   But CIETAC only received the Applicant’s Request for Arbitration on 24
   September 2012, which raises the basic issue of whether the condition for
   payment of agency commissions is satisfied. The Request for Arbitration falls
   outside the limitation period. The Applicant claimed that it had repeatedly
   demanded the Respondent to pay the agency commission, yet the Applicant was
   not able to provide any evidence to support its claim. According to Article 135 of
   the General Principles of Civil Law of the People’s Republic of China, the
   Request for Arbitration should be dismissed.


(Fourth) The Applicant’s standing is flawed.


   The Agency Agreement stipulated that the Agent UNI-TOP is a company
   registered in Hong Kong. But in the arbitration application, UNI-TOP is a
   company registered in the British Virgin Island. The Applicant may not be the
   same entity as the agent in the Agency Agreement, and if proved to be true, the
   Applicant did not have standing to apply for arbitration.


   For the above reasons, the Respondent believes that the Applicant had already
   received the relevant fees due, but yet it still makes a baseless claim for huge
   agency commissions in spite of the non-fulfilment of the agreed condition. The
   Applicant’s Request for Arbitration does not have any factual and legal support.
   Therefore the Arbitral Tribunal should dismiss the Request for Arbitration
   entirely.


After 2 hearings, the Applicant and the Respondent submitted their closing
statements.

                                                                                       16
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 24 of 168

                                                                      English translation


[Page 17 of Chinese Original]


     The Applicant states in the closing statement as follows: PKZ Inc. in this case
was originally named Hurricane Marketing Limited Project. The Applicant was
appointed by the Respondent to be the agent to coordinate with the seller on behalf of
the Chinese side. The Applicant had devoted a lot of time, human resources, and
money to conduct essential public relations and Agent work. The Applicant had
assisted the Chinese side to complete the substantive aspects of its acquisition work,
such that the Chinese side was able, under the coordination of the relevant Chinese
government departments and in accordance with the method so determined, achieve
the country’s strategic development plan. The Applicant had performed its
obligations as agent in relation to the oversea acquisition, and the Respondent had
completed the PKZ acquisition through a joint acquisition with CNPC. The
Respondent should therefore pay the Applicant its agency fees, together with the
actual loss and loss of expected profits caused by the Respondent’s breach.


(First) The project in contention was successfully completed thanks to the Applicant’s
introduction. Prior to the signing of Agency Agreement, the Applicant had already
conducted a large amount of essential public relations and agent work.


     Ms. Liu Fang (“Ms. Liu”), CEO of Universal Petroleum, an affiliate of the
Applicant, had a very good cooperation relationship with the Kazakhstan government
and key persons in the Kazakhstani industry. Starting from 2002, Universal Petroleum
had an crude oil trading relationship with PKZ Inc. (Hurricane), opening the first
railway oil transportation line for crude oil between China and Kazakhstan, and
maintained a stable cooperative relationship.


      Because of this relationship with PKZ Inc., in September 2004, the CEO of PKZ
Inc., Bernard F. Isautier mentioned to Ms. Liu the possibility of selling part of the
PKZ Inc. shares




                                                                                      17
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 25 of 168

                                                                      English translation


[Page 18 of Chinese Original]


     and asked Ms. Liu to help to find potential buyers. Since Universal Petroleum
and SINOPEC also had a long-term relationship of cooperation, Ms. Liu gave this
information to SINOPEC at once. The management at Sinopec Group regarded the
opportunity highly, and immediately ordered its subsidiary the Respondent to begin
the acquisition process. Mr. Zhou Baixiu was the general manager of the Respondent.
(Because the whole acquisition was under the supervision of SINOPEC, including
SINOPEC’s role in negotiating with CNPC after the acquisition, the Respondent and
SINOPEC should be treated as the same “SINOPEC side”.)


     In November 2004, the Respondent gave Ms. Liu an authorization document
together with a draft Acquisition MoU prepared for PKZ Inc.. Thanks to Ms. Liu’s
efforts, SINOPEC side obtained the negotiation opportunity and exclusive negotiation
status. The Respondent signed with PKZ a Confidentiality and Inaction Agreement,
officially kicking off the initial work of the proposed acquisition. The Respondent and
the Applicant entered into the Agency Agreement in March 2005 after the Respondent
had already started the due diligence work and talked directly to the PKZ Inc. CEO
Mr. Bernard F. Isautier.


     It must be emphasized that PKZ Inc.’s oil fields were only 1500 kilometers from
the Xin Jiang Province of China, and the oil fields had very good and stable oil
reserves with high quality products potential. Therefore, the acquisition was very
beneficial to the national energy security of China, and was of strategic value in
opening an energy route to the West and obtaining a high-quality overseas oil supply
source. Prior to SINOPEC kicking off the acquisition project, it had filed the project
with relevant department of the Chinese government and approvals were granted.
That is to say, the project in contention was not merely a commercial action, but also
reflected strategic planning by the Chinese government and the national interest (and
was an act of the state). In light of the above, in the hope of achieving maximum
interest for the Chinese side,




                                                                                      18
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 26 of 168

                                                                         English translation


[Page 19 of Chinese Original]


     the Applicant was actively trying to facilitate the deal with PKZ Inc.
(Second) The Applicant had performed its obligations under the Agency Agreement
   Clause 3 of the Agency Agreement stipulate the “agent obligations” will include:
   i.      “3.1. The Agent agrees that it shall at all times during the term of this
           Agreement and any possible extension thereof reasonably perform its
           obligations under the Agreement, and shall keep using efforts and devote
           sufficient time and attention to contact the management of
           PetroKazakhstan, to assist Company in acquiring the project.”
   ii.     “3.2. Pursuant to the Agreement, the Agent shall assist the Company with
           the analysis, organization, negotiation, and impact of the project.,
           negotiation, and influence. The Agent shall assist the Company in obtaining
           information including all information of PetroKazakhstan, prepare any
           possible detailed evaluation required by the Company, and develop
           relationships with relevant governments, agencies affiliated to
           governments, or authorities.”
   iii.    “3.3. The Agent agrees: to advise the Company on negotiation strategies, in
           order to complete the equity transaction; to assist the Company in
           negotiating with governments and enterprises managed by governments to
           complete the transaction, and in negotiating with governmental authorities,
           enforcement supervision agencies, or regulatory agencies; to assist the
         Company in obtaining any and all documents of concessions, approvals,
         and all types of documents; to use all reasonable means in negotiation to
         assist the Company in ascertaining a reasonable acquisition price in order to
         promote the best interests of the Company; to provide financial, legal, and
         technical consulting advice for the Company to complete the acquisition; to
         respond swiftly to all questions raised by the Company; to maintain
         sufficient staff as far as possible in order to fulfill the obligations under the
         Agreement; and to carry out other matters relevant to the agency.”
    The Applicant had conducted its work actively and fully in compliance with the
    above terms from the beginning to the end. This included the following:


    1, The Applicant was responsible for communications and negotiations with
PKZ Inc. on behalf of the Respondent.
    If the Respondent’s claim that the Applicant was merely responsible for hotel
bookings and meeting arrangements was true, the Applicant would not need to
maintain deep channels of communication with PKZ Inc. side

                                                                                         19
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 27 of 168

                                                                      English translation


[Page 20 of Chinese Original]


and would not need to travel multiple times to Kazakhstan (PKZ Inc’s place of
business) and the UK (where PKZ Inc.’s shareholders and managers are based). Yet,
the fact was that, except for two meetings, PKZ and Bernard F. Isautier had
maintained a regular communication with the Respondent through Ms. Liu, including
daily emails and telephone communications. Because PKZ is a listed company on
four jurisdictions, including the US, in order to maintain confidentiality during the
acquisition period, many things had to be discussed in person. From November 2004
to April 2009, Ms. Liu traveled to Kazakhstan 22 times. From November 2004 to
August 2005, she traveled to the UK 8 times to negotiate with the PKZ’s shareholders
and Bernard F. Isautier face-to-face, and to follow up on the negotiations between the
Respondent and PKZ Inc. Although, at the hearing, the Respondent only recognized
part of the facts, this is enough to prove Ms. Liu had contributed thorough and
material agency work to the entire acquisition process.


     2, The Applicant was responsible for receiving PKZ Inc. documents and
information necessary for the review and approval of the acquisition and to deliver the
same to the Respondent.
     The Applicant was responsible for relaying relevant messages, documents, and
materials between PKZ and the Respondent. Because of large quantity of information
and it being confidential information, the Applicant did not keep any paper documents.
What can be seen is that: on 25 Feburary 2005, Ms. Liu had delivered to the
Respondent those list of documents necessary to conduct due diligence, including
geological data, environmental protection data, HSE data, relevant legal matters,
economic data, financial, accounting, and taxation data etc. Pursuant to the request
of the Respondent, on 25 April 2005, Ms. Liu also delivered legal documents and
information relating to PKZ’s litigation.


    3, The Applicant had gained SINOPEC side exclusive negotiation status and the
opportunity to acquire all of the shares,




                                                                                      20
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 28 of 168

                                                                       English translation


[Page 21 of Chinese Original]


and participated in acquisition preparation, discussion, and negotiation process. The
Applicant had played a key role in the successful acquisition of the project.
      After learning that PKZ Inc. was interested to sell part of the shares, SINOPEC
side raised that it hoped to acquire all PKZ Inc. shares and submitted to PKZ Inc. an
MoU regarding exclusive negotiations. Ms. Liu relayed the MoU to Mr. Bernard F.
Isautier, and PKZ Inc. also requested the Respondent to sign a Confidentiality and
Inaction Agreement. Later, after persuasion by Ms. Liu, PKZ Inc. agreed to the terms
proposed by SINOPEC and agreed to give SINOPEC exclusive negotiation status.
The relevant PKZ Inc. documents were relayed to the general manager of the
Respondent, Mr. Zhou Baixiu. During the negotiation period, PKZ Inc. had never
disclosed any information about the plan to sell shares, had never bidded publicly for
the shares, and had never conducted any negotiations with any third-party except the
Respondent. PKZ Inc. strictly complied its duty under the Confidentiality
Agreement (subsequently, the Respondent actively gave up the exclusivity status by
writing to PKZ).
      A representative of the Respondent claims that the Respondent had received in
May an invitation to bid, and the Respondent used that to claim that the Applicant had
not gained the Respondent exclusivity status. But the fact was that PKZ never
recognized it had ever commissioned other company to send an invitation to bid to
SINOPEC. Also, on 17 June 2005, the vice general manager of the Respondent, Mr.
Zhou Yuqi, led a delegation to London to meet PKZ Inc. and made an opening offer
in person, and PKZ counter-offered as well. This illustrated that, at that time, the
bidding process had not started yet. It had always been PKZ Inc.’s intention to meet
the Chairman of SINOPEC, Mr. Chen Donghai, in an effort to complete the deal at a
price acceptable to both sides. However, due to SINOPEC’s own reasons, the general
manager of the Respondent did not meet with PKZ Inc. again. On the contrary, after
the intervention of the relevant government department on 27 June, the Respondent
did not continue Respondent took the opinion of the relevant department of the
government and did not make any more offers, instead changing course to pursuing a
joint acquisition with CNPC. Therefore, during the initial stage of the acquisition, the
agent had duly and fully performed all of its agency obligations, whereas the
Respondent had altered its acquisition plan unilaterally and cannot claim that the
Applicant had not played a key role in the deal.




                                                                                       21
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 29 of 168

                                                                        English translation


[Page 22 of Chinese Original]


      Regarding the Applicant and Mr. Liu’s work and results on the PKZ acquisition
project, SINOPEC and its officers that participated in the project, in particular general
manager Mr. Zhou Baixiu and vice general manager Mr. Zhou Yuqi, all had positive
comments. Prior to the critical period Ms. Liu was working at that time in Kazakhstan.
GM Mr. Zhou Baixiu sent a SMS to Ms. Liu on 12 June 2005 that: “I hope you can go
to London and contact Yuqi directly, and to assist him when necessary. Thank you for
everything you have done.” Vice general manager Mr. Zhou Yuqi sent a SMS to Ms.
Liu on 13 June 2005 that: “the negotiation starts with discussion, then about price, it
is expected to quote price to PKZ tomorrow or the day after tomorrow. It is believed
that your participation will further push the cooperation between the two sides”.
      Additionally, the mention of the “target price” of acquisition in the Respondent’s
defense requires explanation. In June 2005, Vice GM Mr. Zhou Yuqi and the legal
manger Mr. Zhang Lianhua led a team to London to negotiate price. On that day,
PKZ’s share price was US$30.44, and there were total of 76 million shares. The
Respondent quoted US$2.8 billion (equivalent of US$36.84 per share). PKZ Inc.
responded preliminarily that to add US$10 to the share price of US$30.44, with a
premium of 25%, amounting to a total purchase price of US$3.8 billion. Based on the
her prior experience working on the project for some time, Ms. Liu confirmed that
PKZ Inc.’s quotation price had obvious room for negotiation, and informed Mr. Zhou
Yuqi to negotiate further regarding the price. But he said this time he was authorized
to quote only US$2.8 billion, and that he had to go back to negotiate. The main reason
for Mr. Zhou’s decision was that he thought that, even by a bidding process, no other
company had an advantage like SINOPEC and that they could put pressure on PKZ
Inc. in a bidding process and negotiate a lower price. On the one hand, at that time,
only SINOPEC had conducted due diligence on PKZ, and other companies would not
be able to blindly make a high bid in such a short period of time; on the other hand,
PKZ Inc. offered to sell 100% of the shares but would only accept a one-time cash
payment, which was difficult for foreign companies.




                                                                                        22
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 30 of 168

                                                                       English translation


[Page 23 of Chinese Original]


     Besides, SINOPEC had already filed the project with the relevant department of
the government in accordance with the applicable regulations, and other domestic
companies would not take part in the bidding.


     Yet, unexpectedly, CNPC took part in the project, and the final acquisition price
was US$4.18 billion. That is to say, even with the US$3.8 billion that PKZ Inc. was
demanding, the Respondent had the opportunity to complete the deal within its target
prize, but did not seize the opportunity.


     In the 7 months from November 2004 to June 2005, the Applicant had assisted
the Respondent to comprehensively complete the preparatory work for the acquisition,
which laid a solid foundation for the successful acquisition for US$4.18 Billion by the
Chinese side.


    The Applicant wishes to draw the attention of the Arbitral Tribunal to the fact that
the price of the transaction was more than US$4 Billion and that the parties to this
transactions were all multi-national listed companies. This not only had an impact to
the industry, but also significantly influenced the affected states and international
relations. Therefore, in such a significant transaction, duties of confidentiality and
disclosure must be complied with, and normally discussions would be conducted
face-to-face. During the process, sensitive and key information, for example price,
could not be discussed or confirmed in writing or by email. The Respondent refused
to recognize the effort and result of the Applicant’s hard work by asserting that there
was not enough evidence in writing, which is completely contrary to the objective
facts and a breach of fundamental principles of fairness, honesty, and good faith.


(Three) The contractual purpose of foreign acquisition as agreed in the Agency
Agreement was achieved.


     1, Sinopec Group had agreed to bid together with CNPC, and to share the PKZ
shares according to an agreed proportion.


    After SINOPEC’s first offer in London, CNPC made clear its intention to
acquire PKZ Inc. shares. In SINOPEC side’s




                                                                                       23
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 31 of 168

                                                                      English translation


[Page 24 of Chinese Original]


internal report, the following is recorded: “In the spirit of protecting the national
interest and to avoid internal competition, on 27 June 2005, at a meeting coordinated
by the leaders of government departments, SINOPEC reported on its earlier work in
relation to the acquisition of PK, and the meeting clarified that CNPC and Sinopec
Group would jointly acquire the PK project. On 28 June 2005, the relevant
government departments organized a negotiation between the two companies
regarding the joint acquisition, and decided that, after the completion of acquisition,
CNPC will get 60% of PKZ’s shares, and Sinopec Group will get 40% of PKZ’s
shares. Thereafter, the two companies worked closely on the joint acquisition. In
order to protect the national interest, and to ensure that a Chinese company would win
the bid, both companies agreed that, on the second round of bidding on 15 August,
CNPC would make the bid on behalf of both companies, and after winning the bid
CNPC would transfer the shares to SINOPEC.” This point was recognized by the
Respondent in the hearing. The Respondent stated that it was the weaker party of the
two, because at that time CNPC was constructing the Sino-Kazakhstan oil pipeline.
This was the reason the relevant governmental department requested the two
companies to make a joint bid, and in order to protect the national interest SINOPEC
side had no choice but to agree.


    This illustrated that it was only a matter of external appearances that Sinopec
Group and CNPC bid separately. In reality, both large companies violated
confidentiality and bid in concert, in order to achieve the acquisition by the Chinese
side as agreed earlier. Therefore, the goal of the Agency Agreement was altered
unilaterally by SINOPEC side and changed to that of making a joint acquisition, the
Respondent still promised to pay the Applicant its fees as an agent.


    2, CNPC had acquired PKZ shares on behalf of Sinopec Group and completed all
of the completion procedures.


    According to “CNPC’s China A shares Initial Public Offering Prospectus” and
Sinopec Group’s internal report “Brief on PKZ Project”, CNPC had acquired 100% of
PKZ Inc. shares in August 2005 for US$4.18 billion. On July 2006, the Kazakhstani
national oil company acquired 33% of PKZ Inc. shares from CNPC.




                                                                                      24
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 32 of 168

                                                                       English translation


[Page 25 of Chinese Original]


     In August 2006, CNPC injected the remaining 67% of its PKZ shares into its
listed subsidiary, PetroChina Company Limited (“PetroChina”), and those assets were
included in the consolidated financial statements of PetroChina.


    That is to say, the Chinese side in actual fact completed the whole share
acquisition process, including the signing of the contract and completion. The
disclosure of the assets by PetroChina was the best proof. At the same time, since
CNPC acquired PKZ Inc., PKZ Inc continued to generate huge profits and generate
stable and large revenues. PetroChina’s prospectus discloses that, in 3 years, profits
totaled RMB 18.27 Billion. It could be said that the original goal of acquisition by the
Chinese side had been achieved.


    3, The Chinese side’s successful completion of the acquisition was due to the
work completed by the Applicant at the initial stage, and built on the Applicant’s
fulfilment of its obligations under the Agency Agreement.


   From November 2004, the Respondent started the preparation work for the
acquisition of PKZ Inc., with the help of the Applicant, and completed the process of
due diligence. According to a SINOPEC internal report: “According to the
coordination opinion given by the relevant department of the government, on 21 July
2005, SINOPEC briefed CNPC regarding the result of the of the initial due diligence,
which laid the foundation for CNPC’s due diligence”. Thereafter, CNPC represented
both parties in the bid on 15 August.


    For such a large-scale international acquisition, SINOPEC took 7 months to finish
the due diligence and other initial preparation work. CNPC represented SINOPEC
side in the bidding process, and this was entirely the result of both parties’
cooperation on the foundation of SINOPEC’s initial work. Thus, the successful
bidding not only realized the Chinese side’s interest, but also achieved the goal
SINOPEC had agreed in the Agency Agreement.




                                                                                       25
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 33 of 168

                                                                      English translation


[Page 26 of Chinese Original]


    What needs to be explained is that, the Respondent claimed that in April 2005 the
negotiation was suspended, and it received in May a letter of invitation to tender from
PKZ Inc., which then changed the acquisition process to a public bidding process.
When the Applicant’s Exhibit 12 was discussed at the hearing, the Respondent
recognized that Ms. Liu participated in the negotiations at the time. On 31 May 2005,
Bernard Isautier sent a letter replying Ms. Liu, stating that he did not know the
persons sending the letter, namely Akshay Prasad, Nigel Robinson, or the
circumstances to do with Goldman Sachs International. Bernard Isautier confirmed
that they did not represent PKZ. Under these circumstances, Mr. Zhou Yuqi led a
team to London to make an offer for the first time on 12 June 2005. During the
preparation for a second offer by the Respondent, because of the participation of
CNPC, the relevant government departments organized a coordination meeting on 27
June, and consequently altered the acquisition method. Therefore, it cannot be said
that the Respondent’s negotiations were unable to continue with PKZ Inc. and then
the process changed to a public bidding process.


   4, SINOPEC side’s rights under the PKZ project are sufficient and definite.


    SINOPEC and CNPC had confirmed many times both before and after the
acquisition the distribution of shares and rights, and consensus was reached. This was
not only confirmed by both sides, it also received approval from the key Chinese
governmental departments, with many important coordination meetings held:


     (1) As previously mentioned, on 27 June 2005, a meeting was held by the
relevant department of the government to discuss joint bidding by the two companies.
This meeting confirmed the proportion of shareholding after the acquisition would be
60% for CNPC and 40% Sinopec Group.


     (2) After successful acquisition in August 2005, on 21 March 2006, the relevant
government department held a meeting specifically to coordinate the transfer of PKZ
Inc. shares from CNPC to SINOPEC. During that meeting, the relevant government
department, CNPC




                                                                                      26
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 34 of 168

                                                                        English translation


[Page 27 of Chinese Original]


and SINOPEC reached consensus including that “in the event that there are no legal
obstacles, CNPC agrees to transfer the shares to SINOPEC”, and that “if legal
obstacles cannot be avoided, the parties will uphold the national interest and CNPC
agrees to transfer shares in other overseas project to SINOPEC”.


      (3) On 10 May 2006, both parties confirmed arrangements in relation to the
transfer of PKZ Inc. shares. Both parties confirmed their working group members;
confirmed the assets would be valued as at 31 December 2006; and targeted the
transfer of shares by the end of the year. This meeting’s meeting memorandum was
signed by the assistant to general manager of the CNPC, Mr. Wang Songjin, and the
original general manager (the then assistant to the general manager) of the
Respondent, Mr. Zhou Baixiu.


      Due to the fact that the Applicant had not participated the share transfer process,
it is not clear to the Applicant what had caused the failure to transfer the shares.
However, it can be confirmed that, until now and without any written contract,
SINOPEC still believes that CNPC has obligations to transfer the PKZ Inc. shares or
other equivalent interests. SINOPEC claimed that it had not given up the claim, which
proved that CNPC was in effect bidding on behalf of SINOPEC and the agreed
proportion of shares or equivalent interest were obligated to be transferred to
SINOPEC. Therefore, SINOPEC side’s rights pursuant to the PKZ share acquisition
are valid and definite, and the various meetings coordinated by the relevant
government departments and meeting memoranda were valid and effective. Unless
SINOPEC unilaterally gave up or was deliberately indolent in exercising its rights,
SINOPEC had sufficient rights and interests in relation to the PKZ share acquisition,
and SINOPEC had sufficient reason to exercise its right of claim.


    (4) Prior to this arbitration, SINOPEC and the Respondent recognized the
relevance and connection between the Applicant’s work and the Chinese side’s
acquisition of the PKZ Inc. shares, and promised to pay the Applicant the agency
commission.


   1, After the completion of the PKZ acquisition, the Respondent had entered into
supplementary agreements with the Applicant 3 times.




                                                                                        27
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 35 of 168

                                                                     English translation


[Page 28 of Chinese Original]


    In August 2005, after the CNPC had completed the deal on behalf of SINOPEC
Group, the Applicant had demanded payment of the agency commission from the
Respondent many times. The Respondent refused and hoped to postpone the payment
date using the excuse that the parties had not finalized the transfer of shares. The
Applicant and Ms. Liu took into account the friendly cooperative relations and
possible future long-term cooperation, and in the hopes of reducing the pressure on
SINOPEC as much as possible, agreed to sign extension agreements on 2 March 2007,
14 March 2008, and 13 June 2008. And during the third extension, the task of
coordination with the Kazakhstan Government was added.


    It can be seen from the three extension agreements that, the Respondent did not
change the goal of the Agency Agreement, the calculation method of the agency
commission, and the form of payment, etc., and did not question the work already
completed by the Applicant. Also, the Respondent did not mention the termination of
the Agency Agreement or giving up its claim on the PKZ Inc. shares. The three
extension agreements confirmed the fact that the Applicant had completed its
overseas agent work, and reflected SINOPEC side’s wish to pay the agency
commission under the Agency Agreement.


     2, SINOPEC and the Respondent had confirmed many times to the Applicant that
they will pay the agency commission as agreed in the Agency Agreement, and the
Applicant’s Request for Arbitration is not filed outside the limitation period. After
signing the extension agreements and prior to this arbitration, the Applicant had
demanded payment from the Respondent many times, including through letters, and
Ms. Liu reminded the Respondent’s leadership many times that it should comply with
the Agency Agreement, even suggesting that, if the Respondent is not able to comply
with the Agency Agreement, it should disclose to SINOPEC the circumstances to do
with the Applicant’s agency role and transfer the rights and obligations under the
Agency Agreement to SINOPEC. Ms. Liu also requested that SINOPEC side fulfil
its obligations in the Agency Agreement to designate the Applicant as the dealer for
its products outside China. Each time, SINOPEC would




                                                                                     28
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 36 of 168

                                                                        English translation


[Page 29 of Chinese Original]


confirm with Ms. Liu that the Applicant had performed an important role and that it
would pay the agency commission in accordance with purchase price paid for the 100%
shareholding in PKZ Inc., but also expressed the desire that the amount could be paid
only after SINOPEC had acquired the shares.


    The abovementioned can be proved by the GM of the Respondent Mr. Zhou
Baixiu that Ms. Liu had requested many times for the Respondent to perform its
obligations during the period 2008 to 2011, and Ms. Liu and the Respondent had
discussed the postponement of payment many times. Mr. Zhou said, “I remember
there were 2 times in 2009, 1 time in 2010. What I had told her was the same. First,
we did not have the shares; Second, we did not give up our claim; In 2009, there was
one time she mentioned that to enter into another extension agreement, I told her to
discuss the matter with general manager Mr. Zhou Yuqi. In 2011, UNI-TOP had sent
letter to the Group company and requested to further extend the Agency Agreement.
The same letter was sent to me as well. I forwarded the message to Comrade
Yaocang.” The Respondent had confirmed that they had received the letter from Ms.
Liu in 2011, and the leader of the Respondent made instructions in response. The
Respondent’s representative stated in court that they would not give up the
Respondent’s claim against CNPC but that, even if the shares were transferred to the
Respondent successfully, the Respondent would not pay the agency remuneration
because the matter had already passed. In summary, the above demonstrates that
this case is not outside the relevant limitation period, and the Applicant’s lawful rights
should be effectively protected.


(Fifth) Due to the breach of Agency Agreement by SINOPEC and the Respondent, the
Applicant had suffered large losses and cannot continue to operate normally.


      1, SINOPEC had seriously breached the principle of fairness, honesty and good
faith, by being indolent in claiming or waiving its right to claim against CNPC, which
resulted in the Applicant’s inability to claim against the Respondent owing to the
format of the transaction. In order to show off its work, SINOPEC side did not
disclose to CNPC the participation of the Applicant and the significant role that it had
performed. The Respondent did not provide to CNPC details of the trade remedy
terms promised to the Applicant. In order to protect the Chinese interest,




                                                                                        29
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 37 of 168

                                                                          English translation


[Page 30 of Chinese Original]


SINOPEC side breached business ethics and conducted the acquisition jointly with
CNPC, unilaterally altering the agreed performance under the Agency Agreement.
The worse part is that the Respondent did not give any regard to the lawful right of
the Applicant, refuses to or give up claim the rights that ought to be enjoyed by the
Respondent under the Agency Agreement. This action should be strongly condemned
and the Respondent should bear all the responsibility so caused.


      It should be emphasized that it is not known whether the Respondent has claimed
its rights against CNPC or not, or the reason why the Respondent did not claim its
rights against CNPC. But it is clear that SINOPEC gave no regard to its own
increasing loss. Due to the continuing production and operation of PKZ Inc., with
profit capabilities increasing each year, the later SINOPEC decides to claim its lawful
rights, the higher the transaction costs and the difficulty of evaluationg and
calculating the value and profit of holding PKZ Inc. shares. Of course, as two giant
state-owned enterprises in China, no matter whether SINOPEC or CNPC holds the
shares, there would be not loss to the national interest in the big picture. However,
this would result in irreversible loss for the Applicant.


    On 23 August 2006, CNPC transferred the PKZ shares to the Pervinage Holding
B.V., a subsidiary of PetroCina. PKZ shares ultimately became the assets of a listed
company in the end. Under these circumstances, not only the Respondent was
irresponsible to the Applicant, but it was also irresponsible to the shareholders of both
Sinopec Group and CNPC.


     2, The Respondent should compensate the Applicant for the actual losses caused
the Respondent’s breach.


     According to Article 107 of the Chinese Contract Law, if a party fails to perform
its obligation under a contract, or its performance fails to satisfy the terms of the
contract, it shall bear the obligations for breach of contract, including the obligation to
continue to perform its obligations,




                                                                                          30
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 38 of 168

                                                                       English translation


[Page 31 of Chinese Original]


     the obligation to take remedial measures, or the obligation to compensate for
losses. In the current case, the Applicant’s actual lossses caused by the Respondent’s
unilateral breaches include, but not limited to:


            1) The Applicant was unable to receive the agency commission.
               According to the internal report of SINOPEC, the acquisition price of
               PKZ Inc. based on CNPC’s winning bid was US$4.18 billion. The
               Applicant submits that US$4.18 billion should be the “transaction
               completion price” under Clause 5.1 of the Agency Agreement. The
               corresponding agent remuneration should be US$21,540,000
               (1,000,000,000×1% + 1,000,000,000×1% + 2,180,000,000×0.3%).
            2) The Applicant’s interest losses from its failure to receive the agency
               remuneration. The Respondent should pay the interest losses from
               15 August 2005 till the actual payment date. Based on an annual
               interest rate of 11%, calculated for the time being until 31 August
               2012, totalling 2573 days, the interest losses amount to
               US$16,934,628.33 (21,540,000×11%⁄360×2,573).
            3) The loss of crude oil trading business, which the Applicant originally
               had with PKZ, caused by the Applicant’s strict compliance with the
               obligation under the Agency Agreement. As previously explained, at
               the time the Applicant undertook the agent work, the crude oil trading
               contract between Universal Petroleum and PKZ Inc. was still valid.


                Clause 7.1 of the Agency Agreement provides, “The Agent promises
                that, after completion of the transaction, it shall no longer act as the
                agent for PetroKazakhstan in transporting crude oil produced by
                PetroKazakhstan to the Chinese market, and shall not charge any
                agency fees thereof.” In order to cooperate with the Respondent’s
                acquisition activity, Universal Petroleum ended the crude oil trading
                cooperation with PKZ prematurely. In 2002, PKZ’s crude oil sales via
                Universal Petroleum to China’s Sinopec Lianhe Petroleum Company,
                amounted to to 20,000 tons per month. The profit at that time was
                US$0.45/barrel (1 ton = 7.7 barrels), or US$3.47/ton. The monthly
                profit was at least US$69,400. By 2005, PKZ Inc.’s crude oil sales to
                Sinopec Lianhe Petroleum Company


                                                                                       31
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 39 of 168

                                                                      English translation


[Page 32 of Chinese Original]


              had increased to 100,000 tons per month. According to calculation
              using the fixed profit of US$0.45/barrel agreed with Sinopec Lianhe
              Petroleum Company, the monthly profit was at least US$347,000.


              According to the trade contract signed between Universal Petroleum
              and PKZ Inc., it was valid until 30 April 2006. Universal Petroleum
              had ended the contract 8 month ahead of time, in September 2005.
              Therefore, Universal Petroleum had at least lost 8 months’ sales profit
              totaling US$2,776,000. Universal Petroleum now specifically
              authorizes the Applicant to claim for the loss caused by the early
              termination of the oil trade contract with PKZ.


              Besides, Clause 1 of the Agency Agreement states that “Agent” is the
              Applicant and its affiliates. Therefore, Universal Petroleum, being an
              affiliate of the Applicant, should be taken into account when
              calculating loss during the arbitration.


            4) The legal fees paid by the Applicant and arising from this dispute.
               Taking into account that the Applicant is facing disrupted business
               operations and could not make payment of legal fees, the Applicant
               had entered into a pure risk legal engagement contract. The legal fees
               are calculated based on the amount awarded by the Arbitral Tribunal,
               i.e., 8% of the actual amount recovered by the Applicant from the
               Respondent.


     3, The Respondent should afford relevant dealership rights to the Applicant in
accordance with the contract, or to compensate the Applicant for the lost of expected
profits caused by the Respondent’s breach.
     Clause 7.2 of the Agency Agreement provides, “Both parties agree that the
Company shall, on terms agreed separately, entrust the Agent as the sales agent for
the portion for the portion [sic] of crude oil produced by PetroKazakhstan which is to
be sold outside China”. On 14 March 2008, parties confirmed this upon signing the
second extension agreement. However, due to the fact that Sinopec Group had not
disclosed to CNPC the significant role that the Applicant had performed in this
project or the promise that it had made to the Applicant, after acquiring PKZ Inc.,


                                                                                      32
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 40 of 168

                                                                      English translation


[Page 33 of Chinese Original]


CNPC did not award the dealership right to the Applicant after completion of the
transaction. Due to the significant breaches by SINOPEC, it should comply with the
Agency Agreement and award the dealership rights to the Applicant. If this cannot be
performed for the Respondent’s own reasons, the Respondent should compensate for
the loss of expected profits.


      As recorded in the “Brief on PKZ Project”, the annual oil production of PKZ Inc.
starting from 2005 was 10,000,000 tons; according to the Dzungarian Gate Branch of
the China Certification & Inspection (Group) Co. Ltd (Xinjiang), from 2006 to
September 2012, PKZ Inc. had transported to China a total of 14,749,025.758 tons of
crude oil. In other words, crude oil sales outside China amounted to 45,250,974.242
tons, and these should have been distributed by the Applicant. If calculated based on
a profit margin of at least US$3.47 per ton, the Applicant’s expected profits have been
more than US$157,020,880.619.


     In fact, SINOPEC Group and the Respondent had recognized the relevance
between the Applicant’s work and the Chinese side’s acquisition of the PKZ project.
The original general manager of the Respondent Mr. Zhou Baoxiu had confirmed this
in writing, stating that the Applicant’s demand for payment is sufficient on both facts
and reason. Yet, the Respondent denied this by saying, “as long as the Respondent
does not acquire shares in PK Inc., the Applicant is not entitled to agency
remuneration, regardless of how much work the Applicant had done, or how large a
role the Applicant had played, and regardless of whether the Respondent itself was
indolent in claiming or had waived its claims against CNPC, or whether for its own
reasons SINOPEC was unable to acquire the PK shares.” As can be seen, the
Respondent gave no regard to the Agency Agreement by using the national interest as
an excuse, and completely disregarded basic principles of honesty and good faith,
denying objective facts. The Respondent uses this as an excuse for the huge losses
that it had caused to the company, the company’s shareholders, and state-owned
assets.




                                                                                      33
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 41 of 168

                                                                       English translation


[Page 34 of Chinese Original]


In response to the Applicant’s claim, the Respondent stated the following:


When the Applicant brought up the arbitration, it had six claims against the
Respondent. They were claims for agency commission, interest losses for overdue
payments, anticipatory profit loss, foreign exchange losses, legal fees, and arbitration
costs. On 6 Feb 2013, the Applicant changed its claims. Now, the claims are for
agency commission, overdue interest loss, anticipatory profit loss, legal fees,
arbitration costs, and also to award the Applicant the dealership rights of PKZ Inc.’s
products outside of China.


     The Respondent takes the view that the main arbitration claims are: (1) agency
commissions; (2) the loss of expected profits relating to dealership rights for PKZ
Inc.’s products outside of China. The remaining arbitration claims are derived from
these two claims.


    While defending against these claims, the Respondent takes the view that
Applicant cannot prove that it is in fact the agent described in the Agency Agreement,
and the Applicant cannot prove that the limitation period has been discontinued.
Hence, the Respondent proposes to dismiss all the above claims.


     Therefore, the Respondent believes that the main disputes of the case are: the
issue of the Applicant’s standing; whether the Respondent should pay the agency
commission; whether the Respondent should compensate the Applicant by paying
anticipatory profit loss and award the aforementioned dealership right; and whether
the arbitration brought exceeded the limitation period.


   The first issue of standing


   (First) The Applicant cannot prove that it is the agent UNI-TOP described in the
   Agency Agreement.


    In the Agency Agreement, UNI-TOP was described as a Hong Kong company.
But in the Request for Arbitration, the Applicant stated that UNI-TOP was a company
registered in the British Virgin Islands.




                                                                                       34
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 42 of 168

                                                                     English translation


[Page 35 of Chinese Original]


   The evidence submitted by the Applicant does not form a chain of evidence and
cannot prove that the Applicant was the same entity as the agent in the Agency
Agreement. Therefore, the Applicant has no right to demand agency commissions
under the Agency Agreement.


    1, The written evidence submitted to the Arbitral Tribunal cannot prove that the
Applicant was the agent. In order to prove it is the same entity as the agent in the
Agency Agreement, the Applicant submitted to the Arbitral Tribunal a “Testimonial
of the Company Registry of the Hong Kong Special Administrative Region”, the
“Statement of Hong Kong Han Qi sheng Accounting Firm”, and the Applicant’s BVI
Registration Certificate. Yet, the Respondent takes the view that these pieces of
evidence cannot prove that the Applicant was the same entity as the agent with the
following reasons:


       1) The BVI Registration Certificate can only prove that the Applicant is a
          company registered in the British Virgin Islands. But it cannot be used to
          prove that the Applicant is the same entity as the agent in the Agency
          Agreement.
       2) The “Testimonial of the Company Registry of the Hong Kong Special
          Administrative Region” can prove that there is no company called
          “UNI-TOP ASIA INVESTMENT LIMITED” existed in Hong Kong. But,
          this cannot prove that, except in BVI, “UNI-TOP ASIA INVESTMENT
          LIMITED” does not exist in other countries or regions.
       3) The intention of submitting the “Statement of Hong Kong Han Qi Sheng
          Accounting Firm” was to make a connection between the Applicant and
          the agent using office address. According to the understanding of the firm,
          when the Applicant was newly formed, the Applicant’s office address in
          Hong Kong was the same as stated in the Agency Agreement. Yet, this
          statement was purely subjective and did not have any objective evidence to
          support it. According to the “Statement”, Han Qi Sheng Accounting Firm
          learned about the Applicant’s address because it had provided address
          communication services to the Applicant. If so, the communication
          address of the Applicant and the Han Qi Sheng Accounting Firm




                                                                                     35
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 43 of 168

                                                                      English translation


[Page 36 of Chinese Original]


           should be the same. From many BVI government registration receipts of
           Han Qi Sheng Accounting Firm on the Applicant’s behalf, it was shown
           that, from 2004, the Applicant and the Han Qi Sheng Accounting Firm did
           have the same address. From these receipts, the Respondent found out
           that, on those receipts, there were no “Unit 15, 28/F, China Merchants
           Towers, Shun Tak Centre, 200 Connaught Road Central, Sheung Wan”
           (the address that the Applicant claimed during the signing). Therefore, Han
           Qi Sheng Accounting Firm’s statement that, when the Applicant was
           newly formed, the Applicant’s office address in Hong Kong was the same
           as stated in the Agency Agreement, was rebutted by its own submission.


    2, The Applicant claimed during the hearing that the Respondent had paid the
Applicant expenses on four occasions, and from this behavior, the Applicant was in
fact the agent under the Agency Agreement. Yet, according to the “Payment Advice”
and receipts, they did not show UNI-TOP’s address and registering jurisdiction.
Therefore they cannot be used to prove that the recipient UNI-TOP was the same
entity as the Applicant of this case.


   3, The Applicant claimed that the Applicant and UNI-TOP under the Agency
Agreement had the same Chairman and legal representative, Ms. Liu Fang, which
demonstrated that the Applicant was the same entity as the agent under the Agency
Agreement. Yet, first, the Applicant did not submit any objective evidence (like
company registration documents) in relation to the job title of Ms. Liu in the
Applicant or the agent company. Second, even if Ms. Liu was the legal representative
of both the Applicant and the agent, the Respondent cannot evaluate whether the
Applicant was the same entity as the agent, because one natural person can become
the chairman and legal representative of many companies. The record of short
messages (12 Jun 2005 to 17 Jun 2005) between the Applicant and the Respondent,
together with “Certification Letter”, the visa record of Ms. Liu, and the copy of
passport showed that Ms. Liu had at least two identities at the same time: the first is
Liu Jun, with Chinese National




                                                                                      36
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 44 of 168

                                                                      English translation


[Page 37 of Chinese Original]


ID No. 110101196405062088; the second is Liu Fang, with Hong Kong Special
Administrative Region Passport No. HA9052174. Ms. Liu claimed herself to be the
legal representative and actual controller of the Applicant. And her doubtful identity
further reinforced that the Applicant’s standing in this case is flawed.


     Lastly, the Applicant claimed that the stamp in the Agency Agreement was the
same as the Applicant’s stamp, therefore the two parties were the same company. Yet,
the Respondent believed that, just by looking at the stamps, one cannot judge whether
the parties are the same company. First, there was no expert appraisal of the stamps;
second, there is no such stamp registration system in the common law countries,
therefore it cannot be relied on to judge the issue in contention here.


     In view of the doubtful standing of the Applicant, the Arbitral Tribunal should
not allow any of the Applicant’s requests.


    For convenience’s sake, it is assumed below that the Applicant has appropriate
standing, and when mentioning UNI-TOP, the Respondent does not distinguish
between the Applicant and the agent.


   (Second) Universal Petroleum should not be confused with the Applicant


   The Applicant had submitted many contracts signed by Universal Petroleum and
hoped to use them as evidence of the claim. The Respondent takes the view that the
Applicant should not be confused with Universal Petroleum.


    First, the Applicant did not have sufficient evidence to prove that Universal
Petroleum is an affiliate 1. The Applicant did not supply objective evidence (like the
company registration documents); 2. The Applicant relied on Ms. Liu’s “Explanatory
Statement”, which she signed under the title of the authorized representative of both
the Applicant and Universal Petroleum. It attempted to prove that Ms. Liu was the
chairman and actual controller of the Applicant and Universal Petroleum, and to
further prove that the two companies are connected companies. Yet, the Applicant did
not provide any evidence as to the actual job title of Ms. Liu in the Applicant and
Universal Petroleum (like company registration documents). At the same time, the
Applicant did not provide any documents to prove that Ms. Liu


                                                                                      37
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 45 of 168

                                                                          English translation


[Page 38 of Chinese Original]


was the authorized representative of the Applicant and Universal Petroleum (like a
Board Meeting Resolution). Therefore, the “Explanatory Statement” is at most a
document used by Ms. Liu to speak under the names of the Applicant and Universal
Petroleum. It does not contain any proof.


    Second, even if Universal Petroleum is an affiliate of the Applicant, it is still not a
party to the Agency Agreement. 1. There was no mention of Universal Petroleum in
the Agency Agreement; 2. Universal Petroleum had not signed the Agency
Agreement; 3. Universal Petroleum had not expressly conveyed that they had
accepted the Agency Agreement; 4. The Respondent had never intended to form an
agreement with Universal Petroleum.


   Lastly, even if Universal Petroleum had rights under the Agency Agreement, the
Applicant could not claim the relevant rights because Universal Petroleum had not
submitted the Request for Arbitration.


   Second, the issue of whether the Respondent should pay the agency commission


    (First) The Agency Agreement provides that the condition for payment was that
the Respondent acquires PKZ Inc. shares. Because the Respondent had not yet
acquired any PKZ Inc. shares, the condition for payment has not been realized.
Therefore, the Applicant’s arbitration claim had no factual and legal basis.


   1. The nature and effect of the Agency Agreement


   Regardless of the label or the content, the Agency Agreement, as the parties
agreed during the hearing on 8 Aug 2013, is in the nature of a contract of attorney or
agent. It does not contravene any legislation and binds both parties legally.


    The nature of the contract means that: 1. Article 405 of the Chinese Contract Law
provides that, ‘when an agent has satisfied the entrusted affairs, a principal shall pay
agency commission to the agent. … If the parties have stipulated otherwise, such
stipulations shall govern.” Therefore, Clause 5.1 of the Agency Agreement, in
providing for the payment of agency commission upon the




                                                                                          38
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 46 of 168

                                                                         English translation


[Page 39 of Chinese Original]


completion of the transaction at the target price, was effective. 2. Article 399 of the
Chinese Contract Law provides that that, “an agent shall handle entrusted affairs in
accordance with instructions of a principal.” Article 63 of the General Principles of
the Civil Law of the People’s Republic of China provides that, ‘the principal shall
bear the civil liability for the agent’s acts of agency’. Therefore, the Respondent as the
principal should have commercial autonomy.


   2. The condition for payment under the Agency Agreement was that the
      Respondent acquires PKZ Inc. shares.


     First, in order to acquire all PKZ Inc. shares, the Respondent and the Applicant
entered into the Agency Agreement. Clause 5.1 of the Agency Agreement stated that
when the condition for payment is when the company completes the transaction
within its target price. Clause 2.1 of the Agency Agreement stipulated that the
purpose of the contract is “to assist the Company in acquiring the shares of
PetroKazakhstan directly or indirectly through the Company’s affiliated companies
according to relevant laws or regulations, and obtaining relevant government
approvals (hereinafter referred to as “Completion of the Transfer”). Clause 3 of the
Agency Agreement provides, “The Agent agrees that it shall at all times during the
term of this Agreement and any possible extension thereof reasonably perform its
obligations under the Agreement, and shall keep using efforts and devote sufficient
time and attention to contact the management of PetroKazakhstan, to assist Company
in acquiring the project”. Therefore, it can be seen that the condition for payment was
is that the Respondent acquires PKZ shares.


   Second, the “General Manager Zhou’s Letter” submitted by the Applicant
mentioned that, “after CNPC had acquired the PKZ project, Ms. Liu Fang had met us
and requested us to pay under the Agency Agreement. The legal and contract
department’s view was that, only after CNPC had transferred the shares to us and the
government approval was granted, could the agent remuneration be paid. I agreed
with this opinion and had explained this to Ms. Liu Fang together with Lianhua. And
Ms. Liu accepted this in the end”. “The Agency Agreement is about to expire and Ms.
Liu requested us to pay or to transfer the Agency Agreement to CNPC. We researched
and believe that, 1. we cannot pay, the reason is the same as previously said……




                                                                                         39
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 47 of 168

                                                                     English translation


[Page 40 of Chinese Original]


after negotiation the other party had accepted this”; “There is another extension in
2008, the circumstances were the same”. The above quote demonstrated that,
regardless of whether it was within the validity period of the Agency Agreement, or
after the expiry of the Agency Agreement, the Applicant had recognized that the
condition for payment was that the Respondent acquires PKZ shares. The
Applicant’s second point in the “General Manager Zhou’s Letter” also confirmed that
“after the CNPC side obtains the PK project rights, MS. Liu Fang requests SIPC to
pay in accordance with the Agency Agreement, SIPC stated that payment would be
after CNPC transfers rights in the project.”


   Lastly, during the 6 Feb 2013 hearing, the Applicant had admitted clearly that the
payment method was “payment on success”.


   3. The Respondent had not acquired any shares up to now; the condition for
      payment was not realized.


   The Applicant had not completed the whole acquisition process in accordance
with the M&A practices. The Respondent had not signed any contract with PKZ
shareholders, and had not acquired any PKZ shares. According to Article 405 of the
Chinese Contract Law, the Respondent does not need to pay any agency commission.


   (Second) The Applicant’s claim that it had conducted a large amount of work and
   played a key role in the transaction, while the Respondent had in effect acquired
   the PKZ shares and the associated rights but for its own reason refused to or given
   up claim its entitlements and rights against CNPC, and consequently for its own
   reason unable to finish the transfer of shares from CNPC to the Respondent, is
   contrary to the facts and cannot be used to support the requests.


   As previously mentioned, it did not matter the amount of work the Applicant had
done, and it did not matter whether the Respondent was indolent in claiming or had
waived its right to claim against CNPC or for its own reasons unable to acquire the
PKZ shares, according to the Agency Agreement, as long as the Respondent did not
acquire PKZ’s shares, the Respondent would not pay any agent remuneration.




                                                                                     40
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 48 of 168

                                                                      English translation


[Page 41 of Chinese Original]


    Therefore, the relevant statements made by the Applicant cannot support its
arbitration application. Despite this, in an effort to avoid any confusion, the
Respondent makes the following defense in response:


   1. The Applicant did not complete its obligations under the Agency Agreement.
      Its claim that it had conducted a large amount of work and played a key role in
      the successful acquisition of the PK project contradicted the facts.


    The Applicant stated in the Arbitration Application that it had done a large
amount of work and performed its obligations under the Agency Agreement, and
played a “decisive role” in the successful acquisition of the PK project, and submitted
at the hearing that it had completed the overseas acquisition work to do with PK Inc.
shares. In fact, the PK project was not accomplished successfully and the Applicant
did not play as important a role as it had claimed. The Respondent had paid all the
expenses in accordance with the Agency Agreement.


    First, the Applicant had submitted to the Arbitral Tribunal the email exchanges,
SMS records, and documents delivery note. These demonstrated that, during the
Respondent’s participation of the PKZ project, what the Applicant had done was
mostly hotel reservations, meeting arrangements, and document delivery for the
negotiation. Its so called “large amount of high level public relations and preparatory
work” in “over 10 months” and “completion of the initial groundwork for acquisition”
clearly lacked evidentiary support.


    The Applicant had submitted to the Arbitral Tribunal the visa records and passport
copies to prove that Ms. Liu had conducted work for the PKZ project by visiting
London 8 times and Almaty 22 times. However, these visa records and passport copy
cannot show the specific reasons for each visit and the work that she had carried out
during the respective visit. They cannot prove that Ms. Liu had travelled to London
and Almaty for PKZ project.




                                                                                      41
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 49 of 168

                                                                       English translation


[Page 41 of Chinese Original]


According to the Agency Agreement, the obligations of the Applicant included
providing negotiation strategy to the Respondent, assisting with the negotiations on
behalf of the Respondent, providing financial, legal, and technical consulting opinions,
assisting in the government approval process, and assisting the Respondent to acquire
the PKZ project and so on. But, the evidence submitted by the Applicant cannot prove
that it had completed these obligations.


     Second, the so-called “decisive role” of the Applicant is contradicted by the facts.
In fact, the Applicant’s work did not yield any substantial results:


     (1) The MoU, submitted to the court by the Respondent, was issued by the
Respondent to PK Inc., requesting PK Inc. to give the Respondent one-year exclusive
negotiation status. This MoU shows that the reason why the Respondent and the
Applicant had entered into this Agency Agreement was that the Respondent hoped to
acquire all PK Inc. shares through the coordination of the Applicant and the exclusive
negotiation arrangement. Yet, the Applicant not only failed to arrange for PK Inc. to
sign the MoU, but relayed to the Respondent a Confidentiality and Inaction
Agreement issued by PK Inc.. The Confidentiality and Inaction Agreement stated that
PK Inc. had the right to terminate the negotiation with the Respondent, and PK Inc.
had the right to accept or refuse any third party offer, and demanded that the
Respondent cannot discuss the acquisition matter with any third party (including the
shareholders of PK Inc.) for one year. Clearly, the Applicant did not assist the
Respondent in obtaining exclusive negotiation status or in acquiring all PKZ shares.
This led to the fundamental change in the transaction form of PKZ project, which was
from commercial negotiation to a public bidding process. And this further led to the
participation of CNPC and the coordination by the relevant governmental department.


      (2) In accordance with Clause 3.3 of the Agency Agreement, the Applicant
must provide to the Respondent financial, legal, and technical consulting opinions. In
fact, the Applicant had not provided such service at all.


    (3) In accordance with Clause 3.3 of the Agency Agreement, the Applicant
must provide advice on “negotiation strategies,” and




                                                                                       42
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 50 of 168

                                                                        English translation


[Page 43 of Chinese Original]


“use all reasonable means in negotiation to assist the Company in ascertaining a
reasonable acquisition price in order to promote the best interests of the Company.” In
fact, not only the Respondent did not perform as it should, but also failed to assist the
Respondent to come up with a reasonable price. This led to the termination of the
negotiation.


      (4) On 30 May 2005, the adviser of PK Inc., Goldman Sachs International, sent a
letter of invitation to tender to the Respondent and expressed that the PK project had
transitioned to a public tender. After the Respondent had received the above letter, it
immediately consulted the Applicant its authenticity and asked whether other Chinese
companies were also issued the invitation. But the Application did not have a clue
about the development. This shows that the Applicant did not know the development
of PKZ project and failed to perform its basic obligation as an agent.


     (5) The short messaging records submitted by the Applicant showed that after
learning that the PK project had transformed to public tender, the Respondent went to
London to make an offer in the first half of June 2005 in an effort to grasp the last
negotiation opportunity. In fact, Ms. Liu Fang failed to persuade the management of
the PK Inc. to accept the offer price. Ms. Liu only got the opportunity to contact the
PK Inc. management until after the PK Inc. management had rejected the offer price
and the team had been preparing to return home.


     (6) After the PK project became a public tender, the CNPC side acquired the PK
shares. Thereafter, SINOPEC Group and CNPC held negotiations on transfer of part
of PKZ shares. During this period, there was no evidence suggesting that the
Applicant had played any role at all.


     (7) On 13 June 2008, the Respondent and the Applicant entered into a
Supplementary Agency Agreement in the hope of resolving the matters in relation to
the Kazakhstan government’s pre-emptive rights and governmental approval. It was
only based on the Applicant’s statement that “Kazakhstan government’s approval
would not be a problem” that the Respondent resolved to reject the CNPC ‘s
suggestion that CNPC to compensate by giving other overseas oil & gas projects.




                                                                                        43
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 51 of 168

                                                                      English translation


[Page 44 of Chinese Original]


Lastly, clause 5 of the Agency Agreement stipulated that the agent’s expenses
included: (1) initial expenses (US$10,000 per month); (2) those expenses incurred and
duly authorized in writing by the Respondent; (3) the agency commission after
completion of the deal. The work done by the Applicant belongs to categories 1 and 2,
in total of US$159,898, which was paid by the Respondent in accordance with the
Agreement. The Applicant has no right to claim the remuneration, which should be
paid out by the Respondent only after the deal is successfully completed.


     The Applicant claimed in the hearing that the Respondent should pay initial
expenses in the amount of US$260,000 but has not paid. However, this claim should
be dismissed.


    (1) The Extension Agreement had amended Clause 5.2.1 of the Agency
Agreement to mean that, after informing the agent to start the service, the Respondent
was to pay the Applicant initial expenses of US $10,000 per month. This agreement
was signed on 2 March 2007, within the validity period of the Agency Agreement.
The Applicant did not, at that time, raise that the payable initial expense was
US$260,000. Therefore, this change should have retrospective effect.


      (2) According to the Agency Agreement, the condition precedent for paying the
initial expenses was that the agent had indeed provided services every month. But
evidence showed that after June 2005, the Applicant had not provided services every
month, therefore it had no right to claim the US$10,000 per month initial expenses.


     (3) Even if the payable initial expenses was US$260,000, the Applicant in the
hearing had clearly rejected increasing or changing its requests. Its claim should not
be included in the present case.


   2. The Applicant’s claim that, through government intervention and coordination,
      CNPC and SINOPEC decided to unite together in acquiring PKZ and the
      percentage of 60% would go to CNPC and 40% would go to Sinopec Group,
      with CNPC representing both




                                                                                      44
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 52 of 168

                                                                     English translation


[Page 45 of Chinese Original]


       companies to make a successful bid, is without factual basis and cannot
       support the Applicant’s request.


    First, the only evidence submitted by the Applicant relevant to the 60% CNPC,
40% SINOPEC split was “Brief on the PKZ project’s situation (2007)”. But that
document had missing pages, its origin was unknown, and there was no date and
stamps. Also, the person drafting the brief and the person to be briefed were also
unidentified. The Respondent cannot confirm its authenticity.


     The so-called “joint acquisition” means two entities use one offer price and
submit one bid. Whereas a “representative bid” means one entity commissions the
other entity as agent to participate in the tender. In fact, the Tender Document
provided by the Respondent suggested that, not only did CNPC and the Respondent
not use one offer price and submit one bid, but also CNPC did not bid as an agent of
the Respondent. The relationships of “joint acquisition” and “representative bid” did
not exist.


     In the “Brief on the PKZ project’s situation (2007)” and “Meeting Memorandum,”
point 6 mentioned that, after CNPC’s successful bid, CNPC had negotiated with the
Respondent regarding the transfer of PK Inc. shares. This also showed that the so
called “join acquisition” and “representative bid” did not exist.


     Second, Chinese energy companies, as part of the “going overseas” strategy have
to make filing reports and coordinate with relevant government departments as part of
the Chinese government’s approval system. The relevant government department, as
one of the supervising and approving institutions of such “going abroad” activities,
practiced its duty to uphold national interest by intervening and coordinating the
matter in June 2005. Because CNPC had constructed the Sino-Kazakhstan oil pipeline,
its cost is lower than SINOPEC after the acquisition. Therefore, from the point of
protecting the national interest, the relevant government department’s coordinating
opinion leaned towards CNPC getting the PKZ project. During the relevant
government department’s




                                                                                     45
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 53 of 168

                                                                      English translation


[Page 46 of Chinese Original]


coordination of the relevant department of the government in 2005, despite the parties’
will to transfer some of the PK shares to the Respondent after acquisition of PK
shares by CNPC, CNPC refused to sign any agreement on this matter. The so-called
“joint acquisition” and “representative bid” were not in reality entered into and
executed. Therefore, the assertion that “after the coordination of the relevant
department of the government, two groups jointly acquired the PK project” and
“CNPC successfully bid on behalf of both companies” cannot stand.


   Lastly, according to the Agency Agreement, as long as the Respondent did not get
any PK Inc. shares, it would not need to pay the agency commission. And regardless
of whether government coordination was needed or not, the conclusion that the
Respondent had already acquired PK Inc. shares cannot be drawn. Therefore, the
Applicant’s assertions cannot support its arbitration requests.


   3. The Applicant’s submission of “Brief on the PK project’s situation (2007)”,
      “NDRC Meeting Memorandum and Opinion Seeking Letter ” and the
      attachment “NDRC Meeting Memorandum”, and “Meeting Memorandum” do
      not reflect the legal consequences of the ownership of PK Inc. shares shares.
      The Applicant’s reliance on these documents to claim that the Respondent had
      already acquired PKZ shares and the corresponding rights was completely
      false.


   First, as mentioned above, the authenticity of “Brief on the PKZ project situation
(2007)” is doubtful. This brief cannot prove that the Respondent had already acquired
PK Inc. shares and the corresponding rights. In fact, by looking at “CNPC IPO
Prospectus (summary) dated 26 Sep 2007”, it can be learned that one of the CNPC’s
subsidiary had acquired 67% of the PKZ shares, and to date the Respondent has not
acquired any PK Inc. shares.




                                                                                      46
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 54 of 168

                                                                      English translation


[Page 47 of Chinese Original]


     Second, the “NDRC Meeting Memorandum and Opinion Seeking Letter” and the
attachment “NDRC Meeting Memorandum” are letters from the relevant government
department seeking parties’ opinions in relation to the transfer of shares from CNPC
to SINOPEC. CNPC and SINOPEC did not sign on the “Minutes of NDRC
Coordination Meeting Between SINOPEC and CNPC Regarding the Transfer of
Shares to PK Inc.” to confirm. This piece of evidence itself cannot prove that it had
gained the recognition of all parties. Additionally, this meeting minute was just a
record of a negotiation meeting, and it did not confirm that the Respondent already
held PK Inc. shares. It obviously does not satisfy the condition for payment under
Agency Agreement.


     Again, the “Special Meeting Minutes” was a record of a meeting between the
CNPC side and SINOPEC side regarding the arrangements for transfer, and does not
constitute a contract with binding power. It also does not confirm that the Respondent
already held PK Inc. shares, and it did not confirm the legal ownership of the PK Inc.
shares.


    Lastly, in fact, until March and June of 2008, the Respondent and the Applicant
had extended and supplemented the Agency Agreement. Parties agreed that the
Applicant would to resolve “matter in relation to the state pre-emptive right and
governmental approval”. As previously mentioned, “General Manager Zhou’s Letter”
also indicated that, during the extension of the Agency Agreement, the Respondent
had clearly pointed out to the Applicant that the Applicant would get paid its agency
commission only after the Respondent acquires PKZ shares, and Ms. Liu of the
Applicant accepted this. Therefore, it can be seen that the Applicant itself had
confirmed that the Respondent should not pay the agent remuneration prior to the
Respondent acquires PKZ shares. If the Respondent had




                                                                                      47
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 55 of 168

                                                                     English translation


[Page 48 of Chinese Original]


already acquired PKZ shares within the validity period of the Agency Agreement, the
Applicant would have claimed the Agent Remuneration already and the extensions
and supplementation of the Agency Agreement would have been unnecessary.


   4. The Applicant’s claim that “the Respondent had been indolent in claiming it
      rights or waived its right to claim against CNPC, for its own reasons unable to
      complete the transfer of shares” is contrary to the facts and cannot be used to
      support the application.


    First, on one hand, the Applicant claimed that the Respondent had already
acquired PKZ shares. On the other hand, the Applicant claimed that the Respondent
had been indolent in claiming it rights or waived its right to claim against CNPC or
for its own reasons unable to complete the transfer of shares.                This is
self-contradictory.


    Second, after CNPC won the bidding process, SINOPEC negotiated many times
regarding the transfer of shares, and extended and supplemented the Agency
Agreement many times. Certainly SINOPEC had not been indolent in claiming it
rights or waived its right to claim against CNPC.


    In the “Extension Agreement”, “Second Extension Agreement”, and
“Supplementary Agreement to the Agency Agreement” submitted by the Applicant on
6 Feb 2013, the Applicant clearly stated under the purpose of submission that, “the
Respondent had never mentioned giving up acquisition or terminate agency
relationship”. Therefore, the Applicant knows itself that the claim cannot stand.


   “General Manager Zhou’s letter” stated that, during the extension and
supplementation of the Agency Agreement, Zhou Baixiu had repeatedly told Ms. Liu
Fang that the Respondent cannot transfer the Agency Agreement to the CNPC side
because the Respondent was still in the process of claiming its entitlement against
CNPC. Therefore, the Respondent had never given up PK project.


    Moreover, the terms of the Agency Agreement and the Chinese Contract Law do
not restrict the commercial autonomy of the Respondent, and the Applicant has no
right to request the Respondent to engage in business deals regardless of cost:


                                                                                     48
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 56 of 168

                                                                       English translation


[Page 49 of Chinese Original]


          I.   Clause 2.2 of the Agency Agreement stipulates that “this Agreement is
               effective for 2 years starting from the effective date of this Agreement,
               or at the time when the company giving up the transaction, whichever
               is earlier”. This showed that the Respondent had rights to give up PK
               project at any time without UNI-TOP’s restriction.


         II.   Clause 4 of the Agency Agreement stipulates that “the company will
               conduct financial appraisal, with the assistance of the agent and the
               information provided by the agent, to arrive a target price to complete
               the transaction”. Clause 5.1 of the Agency Agreement provides, “both
               parties agree that when the deal is completed within the company’s
               target price…”. This indicated that the Respondent had the right to
               decide on the reasonable price of acquisition.


        III.   Clause 5.2.1 of the Agency Agreement stipulates that “the payment of
               expenses would be stopped at the time when the company inform the
               agent in writing that it had given up the transaction”. Therefore, the
               Respondent had rights to inform the Applicant to stop working at any
               time.


        IV.    Clause 8.1 of the Agency Agreement deals with termination and
               provides that “Both parties voluntarily give up their business
               respectively, including actions or remissness showing self-determined
               intention intend or agree to terminate business; or show obvious
               disregard of business operations according to the terms and conditions
               of the Agreement.” Article 399 of the Chinese Contract Law provides
               that “the agent shall handle the entrusted affairs in accordance with the
               instruction of the principal”; Article 410 stipulates that “either the
               principal or the agent may terminate the agency appointment contract
               at any time”. Therefore, the Respondent can terminate the Agency
               Agreement at any time.


Lastly, whether SINOPEC is indolent in claiming against, waived its right to claim
against or for its own reasons was unable to complete the transfer of shares, according
to the Agency Agreement, as long as the Respondent did not acquire PK Inc.’s shares,
the Respondent would not be required to pay any agency commission.

                                                                                       49
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 57 of 168

                                                                       English translation


[Page 50 of Chinese Original]


   5. The Applicant’s claim that the Applicant had entered into the Extension
      Agreement and the Second Extension Agreement for the purposes of
      extending the time of paying the agent remuneration cannot stand.


    The Applicant claimed at the hearing that it did not have agency obligation in
relation to the transfer of PK Inc. shares from CNPC to the Respondent, and the
Applicant only entered into the Extension Agreement and the Second Extension
Agreement for the purpose of extending the time of paying the agent remuneration.
The Respondent takes the view that this claim contradicted the reasoning of
arbitration application and the fact.


   First, the Applicant claimed that it performed its agency obligations after the
CNPC had successfully bid the PK Inc. project. This was based on the idea that the
Respondent and CNPC were in “joint acquisition”, such that the acquisition of PK Inc
shares by CNPC meant that the Respondent also acquired PK Inc. shares. On this
point, we have already made extensive rebuttals.


    Second, the Extension Agreement stipulates, “in view of the needs of the project
and after negotiation, the parties agree that the validity period of the original Agency
Agreement to be extended to 6 March 2008”; the Second Extension Agreement
stipulated that “now that the contract period has expired, according to work needs,
and after negotiation, the parties agree that the validity period of the original Agency
Agreement shall be extended for a second time to 31 December 2008”. Therefore,
what the Applicant and the Respondent had agreed to extend was the validity period
of the Agency Agreement, not the time for paying the agency commission. The
Applicant’s claim in relation to the extension of the time of paying the agent
remuneration does not have any contractual basis. Just think, if the condition for
payment had been realized within the validity period of the Agency Agreement, the
Applicant would have claimed the agency commission directly and there would be no
such need to further extend the Agency Agreement.


  Moreover, the Agency Agreement’s goal was that the Applicant should “assist the
Company in acquiring the shares of PetroKazakhstan directly or indirectly through the
Company’s affiliated companies according to relevant laws or regulations”.




                                                                                       50
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 58 of 168

                                                                      English translation


[Page 51 of Chinese Original]


assist the company to acquire PK Inc. shares either directly or indirectly through
connected company in accordance with the law or regulation”. It does not regulate the
origin of PK Inc. shares to be acquired. At the time of signing the Agency Agreement,
the Respondent had hoped to acquire 100% PK Inc. shares from the original
shareholders of PK Inc.. But, the negotiation was not successful, and the Respondent
did not acquire any shares. Then the project transitioned to a public bidding process,
and it was CNPC who finally bid successfully. According to the Agency Agreement,
as long as the Respondent did not acquire any PK Inc. shares, the Applicant cannot
claim any agent remuneration against CNPC.


     After CNPC obtained the PK Inc. shares, the Respondent intended to obtain part
of the shares from CNPC. Under the Agency Agreement, the Applicant had the
obligation to acquire Kazakhstani government approvals. Therefore, the Applicant
and the Respondent entered into the Extension Agreement, the Second Extension
Agreement, and the Supplementary Agency Agreement. If the Applicant held that it
did not have the agent obligation and disagreed the Respondent’s change of the deal
structure, the parties did not form consensus to continue the agency relationship.
Under this circumstance, the Applicant’s claims have no contractual basis.


    Lastly, the “General Manager Zhou’s Letter” submitted by the Applicant
mentioned clearly that, “after CNPC had acquired the PKZ project, Ms. Liu Fang had
met us and requested us to pay under the Agency Agreement. The legal and contract
department’s view was that, only after CNPC had transferred the shares to us and the
government approval was granted, could the agent remuneration be paid. I agreed
with this opinion and had explained this to Ms. Liu Fang together with Lianhua. And
Ms. Liu accepted this in the end. The Agency Agreement is about to expire and Ms.
Liu requested us to pay or to transfer the Agency Agreement to CNPC. We researched
and believe that, 1. we cannot pay, the reason is the same as previously said. 2. We
cannot transfer the Agency Agreement. Because we were still in the process of
claiming our entitlements against CNPC, and the only viable solution was to extend
the Agreement. We had considered that out main task was to negotiate with CNPC,
and only when the need of Kazakhstan government approval arises, would there be a
need for UNI-TOP to work. The Agency Agreement was extended in 2008 again




                                                                                      51
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 59 of 168

                                                                         English translation


[Page 52 of Chinese Original]


the situation was the same”; “in relation to the Supplementary Agency Agreement,
CNPC had raised that the transfer of the rights to the PK project shares was restricted
by the Kazakhstan government and suggested transferring other overseas oil & gas
project as compensation. We did not want to give up the PK project, thus we asked
Ms. Liu to learn more about the situation and explore possibilities. Then, the
Supplementary Agency Agreement was signed”. This shows that, after CNPC’s bid,
the Applicant continued to act as an agent of the Respondent and recognized
repeatedly that the Respondent would only pay the agency commission after it
acquires PK Inc. shares.


     For all of the above reasons, the Applicant clearly knew that the Respondent had
not acquired any PK Inc. shares, but still claimed agency commissions against the
Respondent by using self-contradictory and subjective evidence. This is clearly in
contravention of the Agency Agreement.


   Third, the issue of the crude oil dealership rights and expected lost profits.



   (First) The Applicant cannot claim expected lost profits based on Clause 7 of the
   Agency Agreement.


    First, Article 113 of the Chinese Contract Law stipulates that “where a party fails
to perform its obligations under the contract or its performance fails to conform to the
agreement and cause losses to the other party, the amount of compensation for losses
shall be equal to the losses caused by the breach of contract, including the interests
receivable after the performance of the contract……” Yet, both PKZ Inc.and
Universal Petroleum are not parties to the Agency Agreement. The early termination
of the oil dealership contract is obviously irrelevant to the present case, and the loss
does not constitute expected lost profits. According to Clause 7 of the Agency
Agreement, after the completion of the transaction, the Applicant would no longer be




                                                                                         52
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 60 of 168

                                                                          English translation


[Page 53 of Chinese Original]


the dealer of PK Inc’s crude oil products in the China market. Therefore, if the
transaction had been completed, the Applicant would have terminated the dealership
contract. Hence, the profit under the dealership contract was not a benefit obtained
based on the performance of the contract.


    Second, given that the transaction was not completed and the Respondent did not
get any PK Inc. shares, the Applicant should claim against PK Inc. if PK Inc.
unilaterally terminated the dealership contract earlier; and if the Applicant terminated
the contract, it should bear the responsibility itself and the Applicant is not entitled to
claim expected lost profits.


     Finally, in the amendments to its Request for Arbitration, the Applicant claimed
that “to strictly comply with the Agency Agreement, Universal Petroleum had ended
its dealership 8 month earlier, thus it had a loss in total of USD 2,776,000.” But, in the
Request for Arbitration, the Applicant had stated that PKZ Inc. unilaterally terminated
the dealership contract. They are contradictory to each other. Additionally, the
dealership contract stipulated that any party might terminate the contract by giving not
less than 60 days notice in writing. Therefore, the Applicant’s claim in relation to the
early termination of the dealership contract contradicted the facts. In fact, CNPC had
won the tender for the PK project, and whether it would use the Applicant or
Universal Petroleum as the dealer or not had absolutely nothing to do with the
Respondent. From a commercial perspective, it was inevitable that Universal
Petroleum would lose its PK Inc. dealership right in China, and the so-called expected
lost profits did not exist.


   (Second) The Applicant cannot claim the dealership rights outside of China based
   on Clause 7 of the Agency Agreement.


   First, Clause 7 addresses arrangements to do with dealership rights after the
completion of the transaction. Before the Respondent had acquired any PK Inc.
shares,




                                                                                          53
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 61 of 168

                                                                       English translation


[Page 54 of Chinese Original]


the Applicant cannot claim to enjoy the PK Inc. dealership rights outside of China.


   Second, CNPC had successfully won the tender, whereas the Respondent had not
acquired any PKZ shares up to this moment. Objectively speaking, it was not even
possible for the Respondent to award the Applicant PKZ dealership right outside of
China.


   Fourth, the issue of limitation period


     The Agency Agreement was valid until 31 Dec 2008. If the Applicant thought that
its right was violated, then the limitation period should start from the expiry date at
the latest. But CIETAC only received the Arbitration Application on 24 September
2012, which was outside limitation period. Although the Applicant had demanded the
Respondent many times to pay the agent remuneration, the only evidence submitted in
relation to the limitation period, “General Manager Zhou’s Letter,” cannot prove that
the litigation limitation period was discontinued. According to Article 135 of the
General Principles of Civil Law of the People’s Republic of China, the arbitration
should be dismissed.


    First, “General Manager Zhou’s Letter” indicated that from 2009 to 2010, during
Ms. Liu’s inquiry of the project development and proposal of signing another
Extension Agreement, Mr. Zhou had stepped down from the post. Mr. Zhou asked Ms.
Liu to discuss the matter with Mr. Zhou Yuqi, the new general manager. This showed
that at that time, Mr. Zhou could not represent the Respondent. Therefore, contacting
Mr. Zhou Baixiu would not discontinue the limitation period. In fact, from 2009 to
2010, Ms. Liu had never contacted Mr. Zhou Yuqi.


    Second, “General Manager Zhou’s Letter” cannot be used to support an adverse
inference by the Arbitral Tribunal against the Respondent. Because Article 140 of the
General Principles of the Civil Law of the People’s Republic of China stipulates that a
limitation period shall be discontinued if suit is brought or if one party makes a claim
for or agrees to fulfillment of obligations.




                                                                                       54
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 62 of 168

                                                                      English translation


[Page 55 of Chinese Original]


Ms. Liu had only inquired about PKZ project’s development and asked to sign an
Extension Agreement, but she had not claimed payment of the agent remuneration.
Thus, it would not lead to the discontinuation of the limitation period.


Therefore, for all of the above reasons, the Applicant had received the expenses
incurred in relation to its agent activities in accordance with the Agency Agreement.
Nonetheless, the Applicant demanded the payment of agency commission and the
so-called “compensations” while the condition for payment had not yet been realized.
Its arbitration requests lack any factual or legal basis. It is hoped that the Arbitral
Tribunal would dismiss all the claims and make award that the Applicant to
compensate the Respondent for all the legal expenses in an effort to uphold the spirit
of contract and the principle of honesty.


                        II. Opinion of the Arbitral Tribunal


   (First) The applicable law in this case


   According to the dispute resolution Clause 10 of the Agency Agreement,
   specifically Clause 10.3.2, the Applicant referred the dispute to CIETAC for
   resolution through arbitration. At the same time, the same clause confirms that
   Agency Agreement is governed by Chinese Law. During the whole arbitration
   process, parties’ written and oral submissions all cited Chinese law. Therefore, the
   Arbitral Tribunal believed that Chinese Law is appropriate jurisdiction here.


   (Second) The validity of the contract


   The Arbitral Tribunal notes that the Agency Agreement entered into on 4 March
   2005 and the extension agreements thereafter are based on fairness and
   voluntariness principles, and no evidence suggests the contrary. Both parties
   recognized the legal validity of the Agency Agreement, and it has been performed.




                                                                                      55
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 63 of 168

                                                                     English translation


[Page 56 of Chinese Original]


   The parties to the Agreement have appropriate legal capacity, and the contents of
   the Agreement are not in contravention of relevant Chinese laws, regulations, and
   other mandatory administrative measures. Therefore, the Arbitral Tribunal
   believed the Agency Agreement is legally valid, and it can be evidence to resolve
   the current dispute.


   (Three) The Procedural Issues In this Arbitration


   1. Whether UNI-TOP ASIA INVESTMENT LIMITED is the appropriate
      Applicant to this arbitration.


       The Arbitral Tribunal notes that the 2nd page of the Agency Agreement states
       that, “UNI-TOP ASIA INVESTMENT LIMITED is a company registered in
       Hong Kong, the office address is Unit 15, 28/F, China Merchants Towers,
       Shun Tak Centre, 200 Connaught Road Central, Sheung Wan”. The
       Respondent believed that the Applicant UNI-TOP ASIA INVESTMENT
       LIMITED was a company registered in the British Virgin Islands. The two
       companies are not the same entity. Therefore, UNI-TOP do not have standing
       to bring up the arbitration.


       The Applicant had explained this with the following points:


          1) The Agency Agreement adopted the draft provided by the Respondent.
             Without asking the Applicant, the Respondent mistook the Applicant
             for a Hong Kong company. Considering that it would not affect the
             specific obligations in the Agency Agreement, amendments were not
             made.
          2) From the signing of the Agency Agreement in March 2005 to the
             signing of Extension Agreement in 2008, both parties had
             communicated closely over four years of close cooperation. The
             Respondent knew very well the Applicant’s contacts, company stamp,
             and bank accounts etc. The issue of standing was only brought up as a
             litigation strategy, and lacks a factual basis.




                                                                                     56
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 64 of 168

                                                                     English translation


[Page 57 of Chinese Original]


          3) The Company Registry of the Hong Kong Special Administrative
             Region proves that no company called UNI-TOP Asia Investment
             Limited existed in Hong Kong.
          4) The “Statement of Hong Kong Han Qi Sheng Accounting Firm” states
             that UNI-TOP was a BVI company established in 2004. From
             2004-2012, the company had continuously authorized the Accounting
             Firm to pay the annual registration fees to the BVI government. And
             the company is still a live company.


       The Arbitral Tribunal noted the Respondent’s counter argument. However, the
       Company Registry of the Hong Kong Special Administrative Region’s
       registration search dated 22 Feb 2013 proved that no company called
       UNI-TOP Asia Investment Limited existed in Hong Kong. Also, the
       “Statement of Hong Kong Han Qi Sheng Accounting Firm” did confirm that
       the office address listed in the Agency Agreement was the Applicant’s address,
       and the Applicant has always authorized the Accounting Firm to pay the
       annual registration fees to the BVI government.


       Therefore, the Arbitral Tribunal holds that despite the mistake in the Agency
       Agreement, the Applicant’s explanation was not illogical. And from 2005 to
       the date of arbitration application, UNI-TOP’s responsible personnel,
       registered address, communication address, and bank information did not
       change drastically. Besides, in practice, there are many overseas companies
       established through accounting firms in Hong Kong. They could be very easily
       mistaken as Hong Kong companies. Under some situations, the shareholders
       of the company themselves would mistake the overseas company to be a Hong
       Kong company. Despite the Respondent’s disagreement with the Applicant’s
       proof submitted, the Respondent cannot show the contrary with concrete
       evidence that the Applicant’s explanation had been false, mistaken, and not to
       be trusted. In these circumstances,




                                                                                     57
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 65 of 168

                                                                     English translation


[Page 58 of Chinese Original]


   the Arbitral Tribunal accepts the Applicant’s explanation that the wrong
   information was due to writing mistakes. Therefore, the Applicant is the
   appropriate entity to apply for arbitration.


   2. The limitation period issue.


       The Agency Agreement was valid until 31 Dec 2008. If the Applicant thought
       that its rights were violated, then the limitation period should start running
       from the expiry date at the latest. But CIETAC only received the Arbitration
       Application on 24 September 2012, which exceeded the litigation limitation
       period. Although the Applicant had demanded the Respondent many times to
       pay the agent remuneration, the only evidence submitted in relation to the
       limitation period “General Manager Zhou’s Letter” cannot prove that the
       limitation period was discontinued. According to Article 135 of the General
       Principles of the Civil Law of the People’s Republic of China, the arbitration
       should be dismissed.


       The Applicant counter-claimed that, from 2008 to 2011, the Applicant has
       repeatedly demanded the Respondent to perform its obligations. The
       Respondent had entered into Extension Agreements and a Supplementary
       Agreement on 2 March 2007, 14 March 2008, and 13 June 2008. The third
       Supplementary Agreement extended the validity period to 31 December 2008.
       After the expiry of the Supplementary Agreement, the Applicant had
       repeatedly demanded for payment, although further Extension or
       Supplementary Agreements were not signed, the Respondent had never
       expressed that they would refuse to pay prior to 2011.


       At the same time, the evidence submitted by the Applicant showed that,
       according to the general manager of the Respondent




                                                                                     58
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 66 of 168

                                                                       English translation


[Page 59 of Chinese Original]


       Mr. Zhou Baixiu, Ms. Liu had requested many times that the Respondent to
       perform its obligation from year 2008 to 2011. Ms. Liu and Mr. Zhou had
       discussed the postpone payment matter many times. Mr. Zhou said, “I
       remember there were 2 times in 2009, 1 time in 2010. What I had told her was
       the same. First, we did not have the shares; Second, we did not give up our
       claim; In 2009, there was one time she mentioned that to enter into another
       Extension Agreement, I told her to discuss the matter with general manager
       Mr. Zhou Yuqi. In 2011, UNI-TOP had sent a letter to the Group company
       and requested to further extend the Agency Agreement. The same letter was
       sent to me as well. I forwarded the message to Comrade Yaocang.” The
       Respondent confirmed that they had received the letter from Ms. Liu in 2011,
       and the leader of the Respondent made instructions that the matter has passed
       and focus should be put on persuasion.


         According to Article 140 of the General Principles of the Civil Law of the
       People’s Republic of China, a limitation period shall be discontinued if suit is
       brought or if one party makes a claim for or agrees to fulfillment of obligation.
       A new limitation shall be counted from the time of discontinuance.


          Clause 10 of The Provisions of The Supreme People's Court on Several
       Issues Concerning the Application of Statute of Limitations during The Trial
       of Civil Cases, which came into force as of 1 Sep 2008, stated that: any of the
       following circumstances shall be determined as falling within the meaning of
       the provision of Article 140 of the General Principles of the Civil Law of the
       People’s Republic of China that “one party makes a claim” and having the
       effect of interruption of statute of limitations:  1. A party directly serves a
       document of claim on the opposite party, the opposite party affixes his
       signature or seal on the document, or it may be otherwise proved that the
       document reaches the opposite party which fails to affix his signature or seal
       on the document;        2. A party makes a claim by correspondence or data
       message, and the letter or data message reaches or should have reached the
       opposite party;……


       The Arbitral Tribunal considered the agreed facts and Mr. Zhou Baixiu’s
       Letter, and confirmed that from 2009 to 2011 the Applicant requested an
       extension of its rights several times. Considering

                                                                                       59
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 67 of 168

                                                                     English translation


[Page 60 of Chinese Original]


       that the amount of agent remuneration is very huge, the Applicant’s strong
       desire to obtain the agency commission is self-evident. Usually under these
       circumstances, when the Applicant continually made demands of the
       Respondent for payment, it was obvious that its intentions were not merely to
       extend the validity period. The Applicant’s claim complies with the regulation
       in relation to the discontinuance of the limitation period. Therefore, the
       limitation period has been discontinued and should be recalculated, and there
       is no limitation period issue in this case. Therefore, the Arbitral Tribunal
       does not accept the Respondent’s submissions on this issue.


    (Fourth) Main issues of dispute


   1. The nature of the Agency Agreement and condition for payment of agent
      remuneration.


       1) The Applicant stated in the statement that the Agency Agreement is a kind
          of agency contract under Chinese Contract Law. The Agency Agreement
          adopted the draft provided by the Respondent. The definition was clear
          that the Applicant was the exclusive agent of the Respondent in relation to
          the acquisition of PKZ project.


          Clause 2.1 of the Agency Agreement stipulates that, ‘purpose of the
          agreement: to assist the company directly or through connected entities
          acquire PKZ shares in accordance with relevant laws and regulation, and
          to assist the company acquire relevant government approval (after
          transaction)’.


          The Applicant further pointed out that, prior to the signing of Agency
          Agreement and in November 2004, the Respondent had already authorized
          the Applicant to be the agent by giving Ms. Liu an authorization letter,
          authorizing Ms. Liu to deliver to PKZ Inc. the MoU and to coordinate
          matters relating to the acquisition of PKZ Inc. shares. The then general
          manager Mr. Zhou Baixiu signed the MoU and the authorization letter.




                                                                                     60
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 68 of 168

                                                                       English translation


[Page 61 of Chinese Original]


          The Respondent recognized retrospectively the agent activity of the
          Applicant by promise in the Agency Agreement to compensate the
          Applicant the agent expenses incurred prior to the signing (see Agency
          Agreement clause 1 interpretation, “agent” means the Applicant and its
          connected companies. Clause 5.2.3 of the Agency Agreement, “taking into
          account that the Applicant had already started providing agent services to
          the Respondent, the company agrees to compensate the agent expenses
          incurred in Jan and Feb 2005, in total US$20,000”).


          At the same time, clause 3 of the Agency Agreement specifically
          stipulated the Applicant’s service areas. In accordance with Agency
          Agreement, the Applicant was performing the obligation as an agent of the
          Respondent.


          The Respondent stated that：the nature of the Agency Agreement means to
          the present case that: 1. Article 405 of the Chinese Contract Law stipulates
          that, ‘upon completion of the commissioned affair by the agent, the
          principal shall pay the remuneration thereto…… If the parties agrees
          otherwise, such agreement shall prevail.’ Therefore, the Clause 5.1 of the
          Agency Agreement was effective. 2. Article 399 of the Chinese Contract
          Law stipulates that, ‘the agent shall handle the entrusted affair in
          accordance with the instruction of the principal’, and clause 63 of the
          General Principles of the Civil Law of the People’s Republic of China
          stipulates that, ‘the principal shall bear the civil liability for the agent’s
          acts of agency’. Therefore, the Respondent as the principal should have
          commercial autonomy.


          Based on the Arbitral Tribunal’s investigations and in accordance with the
          submissions of the parties, the Arbitral Tribunal recognizes that the
          Agency Agreement is a kind of contract of agency under Chinese Contract
          Law. The contractual relationship between the parties is clear, and the
          Agreement has set out detailed rights and obligations of both parties.
          Clause 3 of the Agency Agreement stated the agent obligation as “3.1. The
          Agent agrees that it shall at all times during the term of this Agreement
          and any possible extension thereof reasonably perform its obligations
          under the Agreement, and shall keep using efforts

                                                                                       61
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 69 of 168

                                                                      English translation


[Page 62 of Chinese Original]
    and devote sufficient time and attention to contact the management of
    PetroKazakhstan, to assist Company in acquiring the project”


    “3.2. Pursuant to the Agreement, the Agent shall assist the Company with the
    analysis, organization, negotiation, and impact of the project., negotiation, and
    influence. The Agent shall assist the Company in obtaining information
    including all information of PetroKazakhstan, prepare any possible detailed
    evaluation required by the Company, and develop relationships with relevant
    governments, agencies affiliated to governments, or authorities.”


    “3.3. The Agent agrees: to advise the Company on negotiation strategies, in
    order to complete the equity transaction; to assist the Company in negotiating
    with governments and enterprises managed by governments to complete the
    transaction, and in negotiating with governmental authorities, enforcement
    supervision agencies, or regulatory agencies; to assist the Company in obtaining
    any and all documents of concessions, approvals, and all types of documents; to
    use all reasonable means in negotiation to assist the Company in ascertaining a
    reasonable acquisition price in order to promote the best interests of the
    Company; to provide financial, legal, and technical consulting advice for the
    Company to complete the acquisition; to respond swiftly to all questions raised
    by the Company; to maintain sufficient staff as far as possible in order to fulfill
    the obligations under the Agreement; and to carry out other matters relevant to
    the agency.”


    Also, Clause 4 of the Agency Agreement stipulates the Respondent’s obligation
    that “4.1 the company will conduct financial appraisal, with the assistance of the
    agent and the information provided by the agent, to arrive a target price to
    complete the transaction. 4.2 the company shall provide reasonable assistance
    and suggestions to the agent. 4.3 payment of the agency commission in
    accordance with clause 5 of the Agreement”.


    The above Agreement does not contravene the Chinese Contract Law. The main
    dispute is whether the obligations were duly performed, and it should be
    explained in accordance with the Contract Law, particularly the regulations on
    contract of agent.


      2) In relation to the agent remuneration and payment, the Arbitral Tribunal

                                                                                      62
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 70 of 168

                                                                        English translation


[Page 62 of Chinese Original]


pointed out that parties should take notice of the relevant sections in the Contract Law.
Article 405 of the Contract Law sets out that ‘upon completion of the commissioned
affair by the agent, the principal shall pay the commission thereto. Where the agency
appointment contract is terminated or the commissioned affair is not capable of being
completed due to any reason not attributable to the agent, the principal shall pay to the
agent an appropriate amount of remuneration. If the parties agree otherwise, such
agreement shall prevail.’


     The Arbitral Tribunal finds that the payment pursuant to the Agency Agreement
consist of two parts, initial expense and agent remuneration. Clause 5 of the Agency
Agreement stipulated that “5.1 Both parties agree that, upon completion of the
transaction within the target price range ascertained by the Company, the Company
shall pay commission to the Agent in accordance with the following term: 5.1.1 The
commission shall be 1% of the part of the completed transaction price ≤ USD 1
billion; 0.5% of the part of the completed transaction price between US$ 1 billion – ≤
US$ 2 billion; 0.3% of the part of the completed transaction price ≥ US$ 2 billion.”


     “5.2 Upfront fees, 5.2.1 The Company agrees to pay the Agent an upfront fee of
US$ 10,000 per month from the effective date of the Agreement for services provided
by the Agent. 5.2.2 The payment stipulated in this Article shall cease when the
Company notifies the Agent in writing of its intention to give up the transaction of the
project. 5.2.3 Given fact that the Agent has already provided agency services to the
Company before the Agreement comes into force, the Company agrees to pay the
Agent a total of US$ 20,000 as the upfront fee for January and February 2005. The
expenses incurred under this clause should be supported by receipts and supporting
documents, which must be submitted each month. After completion of the transaction,
the expenses under this clause should set-off against the agent remuneration.”

     Regarding the upfront fees or payment of expenses, the Respondent claimed that
the initial expense or expense, was paid by the Respondent in accordance with the
Agreement, including all upfront fees and expenses that




                                                                                        63
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 71 of 168

                                                                     English translation


[Page 64 of Chinese Original]


could be supported by documentation, amounting to a total of US$159,898. The
Applicant has no right to claim the remuneration, which should be paid out by the
Respondent only after the deal is successfully completed.


The Respondent rejected the Applicant’s claim that the Respondent should pay the
initial expense in the amount of US$260,000 and was not paid. Yet, the claim should
be dismissed:


       1) The Extension Agreement had amended clause 5.2.1 of the Agency
          Agreement. The clause was amended to after informing the agent to start
          the service, the Respondent to pay the Applicant initial expenses of US
          $10,000 per month. This agreement was signed on 2 March 2007, within
          the validity period of the Agency Agreement. The Applicant at that time
          did not raise that the payable initial expense was US$260,000. Therefore,
          this change should have retrospective effect.


       2) According to the Agency Agreement, the condition precedent for paying
          the initial expenses was that the agent had indeed provided services every
          month. But evidence showed that after June 2005, the Applicant had not
          provided services every month, therefore it had no right to claim the
          US$10,000 per month initial expenses.


       3) Even if the payable initial expense was US$260,000, the Applicant in the
          hearing had clearly rejected increase or change the arbitration application.
          Its claim should not be included in the present case.


The Arbitral Tribunal holds that the parties had agreed clearly in relation to the
expenses under the Agency Agreement. Paying the initial expense and expense cannot
negate the Applicant’s right to agent remuneration after the completion of the
transaction. Because the Applicant had clearly expressed in the hearing that it would
not claim the initial expense. Therefore, the Arbitral Tribunal agrees with the
Respondent that the initial expense should not be included in the hearing of the
present case. But, the division of expenses clearly showed that in the event the
purpose of the Agency Agreement was not achieved yet the agent had already done a
large amount of work, the agent is entitled some


                                                                                     64
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 72 of 168

                                                                        English translation


[Page 65 of Chinese Original]


practical compensation. Therefore, parties had anticipated whether the agent
remuneration should be paid in accordance with the Agency Agreement.


    The condition for payment is very clearly set out in clause 5 of the Agency
Agreement, the parties agreed that after the transaction is completed at a price within
the Respondent’s expectation, the Respondent shall pay the agency commission to the
agent in accordance with the agreed condition. Based on the debates during the
hearings and post-hearing submissions in writing made by both parties, the Arbitral
Tribunal holds that the payment of the commission is subject to a condition, and the
condition is the completion of the transaction. This is in accordance with the objective
of the Agency Agreement: to assist the Respondent in acquiring of shares in PKZ
either directly or indirectly through Respondent’s affiliated companies, and to assist in
obtaining the relevant government approvals to complete the transfer (to complete the
transaction). According to the evidence and parties’ submissions, there is no dispute
in relation to this condition.


   2. Whether the agreed condition was accomplished?


       The parties are greatly divided over this issue.


       The Applicant stated that:


     (1) After CNPC had acquired PKZ Inc shares, the Respondent had extended 3
times with the Applicant by signing the Extension Agreements and Supplementary
Agreement. The Respondent had recognized that the acquisition was completed and
promised to pay the agent expense and others.


     CNPC had acquired PKZ Inc on 15 August 2005 by paying US$ 4.18 Billion.
After one and half year, the Respondent and the Applicant signed Extension
Agreement. This was key to the present case.


     The purpose of the Agency Agreement was to provide agency services in relation
to an overseas acquisition. Because of the participation of the CNPC and the
coordination of the relevant government department, the Respondent agreed to the
deal structure that involved: first, CNPC acquiring the project; then,


                                                                                        65
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 73 of 168

                                                                      English translation


[Page 66 of Chinese Original]


the two state-owned enterprises would then transfer the shares internally. For the
Respondent, it had become a two-step transaction. With respect to the overseas
acquisition phase, the Respondent agreed that the Applicant would act as agent, and
CNPC would represent both companies in successfully completing the acquisition.
To date, the Applicant’s overseas acquisition should be viewed as complete. In
terms of the domestic phase, the Respondent acted unilaterally and together with
CNPC, without involvement of the Applicant. But the Respondent and the
Applicant signed extension agreements, confirming that the Applicant still had a right
to payment with respect to the overseas agency matters, and had the right to payment
after the Respondent had itself obtained in the second-step the shares or equivalent
rights, in accordance with the payments for agency services under the Agency
Agreement and the rights to dealership of crude oil.


    (2) The purpose of the Agency Agreement was to assist the Respondent in
acquiring PKZ shares through overseas acquisition. Within the scope of the
Agreement, the Applicant should act as agent in conducting overseas acquisition.


    The agreed purpose and goal of the Agency Agreement was to assist the
Respondent to facilitate negotiation with PKZ, to acquire shares from PKZ, and to
complete the overseas acquisition.


     (3) In accordance with government coordination, CNPC represented both parties
to “bid together” in the tender and completed the overseas transaction.


     In the process of performance of the Agency Agreement, due to the sudden
expression of interest by CNPC in participating in the acquisition, and due to the
coordination of the relevant government department, SINOPEC unilaterally agreed to
change the purpose of the Agency Agreement. Based on the fact that this change
was decided upon by the Respondent, after the coordination of the relevant
government department, and not due to factors that the Applicant is responsible for,
the Respondent confirmed that the Applicant had performed a large amount of work
under the Agency Agreement, and orally agreed,




                                                                                      66
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 74 of 168

                                                                         English translation


[Page 67 of Chinese Original]


that it would not because of its own unliteral changes to its plans cause adverse effects
on the Applicant.


     (4) After the completion of the overseas project, the Respondent entered into
Extension Agreement and Supplementary Agreement 3 times with the Applicant. In
effect, the Respondent recognized the completion of agent obligation in relation to the
overseas acquisition, and promised to pay agent expense and remuneration.
     The Respondent initially entrusted the Applicant with an overseas acquisition,
and later, because of the involvement of CNPC and the relevant government
department’s coordination, this became an acquisition whereby CNPC would make
the acquisition on behalf of both parties, with SINOPEC and CNPC agreeing between
themselves on a subsequent transfer of shares, becoming a two-step acquisition
process.


     (5) The action of signing the Extension Agreement between the Respondent
and the Applicant obviously reflected the recognition that the agent obligation had
been completely performed (100% shares acquired, does not account the 33% shares
CNPC transferred to Kazakhstan government), and the promise that continue to pay
the whole amount of agent remuneration and to award the dealership right to the
Applicant. But, because the second step, the transfer of shares from CNPC to Sinopec
Group had not been completed, the parties would perform the payment obligation and
ascertain the dealership right until after the completion of the transfer by entering into
the Extension Agreement.


     (6) The Respondent refused to pay the agent remuneration while it had
obtainable shares or other interest. This should be viewed an impediment from the
realization of the payment condition. According to Chinese Contract Law, the
condition for payment had already realized.
     After successful acquisition, SINOPEC Group started negotiation with CNPC
about the transfer of shares. On 21 March 2006, government relevant department held
meeting coordinating the transfer of PKZ shares from CNPC to Sinopec Group.
During that meeting, the governmental department, CNPC, and Sinopec Group had
reached consensus including “in the event that there is not any legal obstacles, the
CNPC agrees to transfer the shares to Sinopec Group”, “if the legal obstacle cannot be
avoided, parties will uphold the national interest and CNPC agrees to transfer other
overseas project to SINOPEC Group”.

                                                                                         67
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 75 of 168

                                                                       English translation


[Page 68 of Chinese Original]


       In essence, the Applicant insisted that the Agency Agreement together with 3
       Extension Agreements and the Supplementary Agreement are all legally valid.
       The Respondent for its own reason refused to exercise its right of claim
       against the CNPC. The Respondent refused to pay agent remuneration while it
       had obtainable shares or other interest. They are clearly breaches of contract.
       The condition for payment had already been realized.


       The Respondent rejected the above claims, and explained that:


    (1) The Agency Agreement stipulated that the condition for payment was that the
Respondent acquires PK Inc. shares. Because the Respondent had yet acquired any
PK Inc. shares up to this moment, the condition for payment was not realized.
Therefore, the Applicant’s arbitration claim had no factual and legal basis.


     (2) The condition for payment under the Agency Agreement was that the
Respondent acquires PK Inc. shares. The Respondent only signed the Agency
Agreement because it wanted to acquire 100% of PK Inc. shares. The Agency
Agreement stipulated that the condition for payment is that “when the deal is
completed within the company’s psychological price, the company will pay the agent
remuneration”. Completion means the Respondent acquires PK Inc. shares. The above
are detailed in the Agency Agreement.


     (3) The Respondent had not acquired any PK Inc. shares up to this moment, and
the condition for payment was not achieved. The Respondent emphasized that in
accordance with international oil industry M&A norms, only after the completion of
the share acquisition process, especially the completion of final legal ownership
transfer, the transaction can be regarded as completed.


     (4) The Applicant’s claim that it had conducted a large amount of work and
played a key role in the transaction, while the Respondent had in effect acquired the
PK Inc. shares and the associated rights but for its own reason refused to or given up
claim its entitlements and rights against CNPC, and consequently for its own reason
unable to finish the transfer of shares from CNPC to the Respondent, is contrary to the
facts and cannot be used to support the application.




                                                                                       68
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 76 of 168

                                                                      English translation


[Page 69 of Chinese Original]


     As previously mentioned, it did not matter the amount of work the Applicant had
done, and it is no matter whether SINOPEC was indolent in claiming or waived its
right in claiming against CNPC or for SINOPEC’s own reasons it was unable to
acquire the PK Inc. shares, according to the Agency Agreement, as long as the
Respondent did not acquire PK Inc.’s shares, the Respondent would not pay any agent
remuneration. Therefore, the relevant statements made by the Applicant cannot
support its arbitration application.


     (5) The Applicant’s claim that, through government intervening and coordination,
CNPC and Sinopec Group decided to unite together in acquiring PKZ and the
percentage of 60% would go to CNPC and 40% would go to Sinopec Group, is
without factual base and cannot support its arbitration application.


     The only evidence submitted by the Applicant relevant to the 60%, 40% split
was “Brief on the PKZ project’s situation (2007)”. But that document had missing
pages, its origin was unknown, and there was no date and stamps. Also, the person
drafting the brief and the person to be briefed were also unidentified. The Respondent
cannot confirm its authenticity.


     The so-called “joint acquisition” means two entities use one offer price and
submit one bid. Whereas “representation bid” means one entity commission the other
entity as agent to participate in the tender. In fact, the Tender Document provided by
the Respondent suggested, not only that CNPC and the Respondent did not use one
offer price and submitted one bid, but also that CNPC did not bid as an agent of the
Respondent. The relationships of “joint acquisition” and “representative bid” did not
exist.




                                                                                      69
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 77 of 168

                                                                     English translation


[Page 70 of Chinese Original]


     The “Brief on the PKZ project’s situation (2007)” and “Meeting Memorandum”
point 6 mentioned that after CNPC’s successful bid, CNPC had negotiated with the
Respondent the issue of transferring PKZ shares. This also showed that the so-called
“joint acquisition” and “representative bid” did not exist.


     (6) The Applicant’s submission of “Brief on the PKZ project’s situation (2007)”,
“NDRC Meeting Memorandum and Opinion Seeking Letter ” and the attachment
“NDRC Meeting Memorandum”, and “Meeting Memorandum” did not reflect on the
legal ownership of the PKZ shares. The Applicant’s reliance on these documents to
claim that the Respondent had already acquired PKZ shares and the corresponding
rights was completely false.


     (7) The Applicant’s claim that “the Respondent had for its own reason refused to
or given up claim its entitlements and rights against CNPC, and consequently for its
own reason unable to finish the transfer of shares from CNPC to the Respondent” is
contrary to the facts and cannot be used to support the application.


     First, on one hand, the Applicant claimed that the Respondent had already
acquired PKZ shares. On the other hand, the Applicant claimed that the Respondent
for its own reason refused to or given up claim its right against CNPC, and
consequently for its own reason unable to finish the transfer of shares from the CNPC
to the Respondent. It is self-contradictory.


     Second, after CNPC wins the tender, Sinopec Group negotiated many times
regarding the transfer of shares, and extended and supplemented the Agency
Agreement many times with the Applicant. Certainly SINOPEC had not refused to or
given up claim its entitlement against CNPC.


     Whether the commissioned agent work had been completed is an objective fact,
and should be




                                                                                     70
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 78 of 168

                                                                      English translation


[Page 71 of Chinese Original]


     ascertained by the detailed terms outlined in the Agency Agreement. The parties
do not deny that the condition for payment was to complete the acquisition of PKZ
shares and complete the final share transfer. The parties do not deny that the
acquisition of PKZ shares had been completed by CNPC. But, on the issue of whether
the CNPC’s completion of acquisition could be treated as the Respondent’s
completion of acquisition of PKZ shares, the parties hold differing opinions.


      The Arbitral Tribunal finds that the focus should be on whether the anticipated
result at the time of entering into the Agreement was achieved. Any interpretation
tried to insert additional meaning without the support of concrete evidence would not
be accepted by the Arbitral Tribunal.


      The most essential point is whether CNPC and SINOPEC had agreed to acquire
PKZ shares together in union. The Arbitral Tribunal takes the view that there is no
concrete evidence showing that, in relation to acquisition of PKZ, CNPC and Sinopec
established a written legal relationship concerning the acquisition of the shares of PK
Inc. during the course of the acquisition of the shares of PK Inc., and reached an
agreement on the issues such as allocation of rights and obligations, undertaking of
risks and responsibilities, sharing of financing fees and other matters. Although there
are signs showing that Sinopec had claimed against CNPC for its right after CNPC
completed the acquisition of the shares in PKZ Inc., but, without clear evidence
demonstrating the alliance between the above two groups, the Arbitral Tribunal the
Arbitral Tribunal could not come to the conclusion that there exists joint bidding or
joint acquisition in this case.


    At the same time, the Arbitral Tribunal holds that no matter the amount of work
the Applicant had done, it did not change the fact that the Respondent had not
acquired any PKZ shares or any associated rights pursuant to the Agency Agreement.




                                                                                      71
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 79 of 168

                                                                         English translation


[Page 72 of Chinese Original]


     Therefore, the Respondent did not complete the acquisition of PKZ Inc. shares or
obtain equivalent compensation, so the condition for payment of the Agency
Agreement was not achieved. There is no legal or contractual basis to ask the
Respondent to perform the contractual obligation.


      The Arbitral Tribunal holds that the Applicant’s argument, that the acquisition
process should be divided into overseas acquisition and domestic transfer, and that by
inference the Respondent had already acquired PKZ shares in accordance with the
Agency Agreement, lacks a factual basis. As to the point of whether the Respondent
had given up claiming its entitlement against the CNPC, the Arbitral Tribunal holds
that it is both illogical and lacks a sufficient factual basis. Because from a practical
prospective, the Respondent, as a body corporate, would try its best endeavor to
achieve maximum interest. It would be absurd for the Respondent to give up a huge
economic interest just to evade paying the Applicant the agency commission.


    In summary, the Arbitral Tribunal does not agree that the condition for paying the
commission has been satisfied. In circumstances where the Respondent has not
actually obtained the rights and interests resulting from the acquisition of the shares of
PKZ Inc. or compensation of other related rights and interests, the Claimant’s claim
for the agency commission lacks legal basis, which the Arbitral Tribunal does not
support. Yet, after the Respondent actually obtains the rights and interests resulting
from the acquisition of the shares of PKZ Inc. or compensation of other related rights
and interests, the Claimant is entitled to claim for the commission, and the
Respondent is obligated to pay the commission under the Agency Agreement.




                                                                                         72
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 80 of 168

                                                                       English translation


[Page 73 of Chinese Original]


    Therefore, the Arbitral Tribunal also refuses the Claimant’s claim on other
compensation arising from the payment of the agency commission under relevant
clauses of the Agency Agreement for the time being.


   3. Whether the Respondent would be liable for the Applicant’s connected
      company’s loss in relation to the anticipated dealership income?


       The Applicant held that:


     (1) The loss of oil trade business, which the Applicant originally had with PKZ,
caused by the strict compliance with the obligation under the Agency Agreement. The
Applicant stated that since 2002, Universal Petroleum had oil trade cooperation with
PKZ, and it was Universal Petroleum who had opened up the western oil
transportation channel. At the time the Applicant undertook the agent work, the oil
trade contract between Universal Petroleum and PKZ was still valid.


      Clause 7.1 of the Agency Agreement stipulates, “the Agent guarantees that it
would no longer be the China Market dealer for PKZ’s product after the completion
of acquisition, and the Agent shall not receive any dealer fees whatsoever.” In order to
cooperate with the Respondent’s acquisition activity, Universal Petroleum ended the
oil trade cooperation with PKZ ahead of time.


     According to the trade contract signed between Universal Petroleum and PKZ,
the contract is valid until 30 April 2006. Universal Petroleum had ended the contract 8
month ahead in September 2005. Therefore, Universal Petroleum had at least lost 8
months’ sale profit in total US$2,776,000. Universal Petroleum now specifically
authorizes the Applicant to demand remedy for the loss caused by early termination of
the oil trade contract with PKZ.


     (2) The Respondent should afford relevant dealership rights to the Applicant in
accordance with the contract, or to compensate the Applicant for the expected lost
profits caused by the Respondent’s breach.
     Clause 7.2 of the Agency Agreement stipulated, for the dealership right outside
of China, parties agrees that the agent will be awarded the dealership with separately
negotiated terms. Parties confirmed this upon signing the second extension agreement.
But, due to the fact that SINOPEC

                                                                                       73
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 81 of 168

                                                                       English translation


[Page 74 of Chinese Original]


had not disclosed to CNPC the significant role that the Applicant had performed in
this project and the promise that it had made to the Applicant, CNPC did not award
the dealership right to the Applicant after completion of the transaction. Due to the
significant breach by SINOPEC, it should follow the Agency Agreement and awarded
the dealership to the Applicant. If this cannot be performed for the Respondent’s own
reason, the Respondent should remedy the anticipatory profit loss.


     The sales quantity outside China was 45,250,974.242 tons, which originally
should have been operated by the Applicant. If calculated based on a profit margin of
at least US$3.47 per ton, the Applicant’s anticipatory profit could have been more
than US$157,020,880.619.


The Respondent responded that:


      (1) The Applicant cannot claim anticipatory profit loss based on Clause 7 of the
Agency Agreement. First, Article 113 of the Chinese Contract Law stipulates that
“where a party fails to perform its obligations under the contract or its performance
fails to conform to the agreement and cause losses to the other party, the amount of
compensation for losses shall be equal to the losses caused by the breach of contract,
including the interests receivable after the performance of the contract……” Yet, both
PKZ and Universal Petroleum are not parties to the Agency Agreement. The early
termination of the oil dealership contract was obviously irrelevant to the present case,
and the loss was not anticipatory profit loss. According to clause 7 of the Agency
Agreement, after the completion of the transaction, the Applicant would no longer be
the dealer of PKZ’s product in China. Therefore, if the transaction had been
completed, the Applicant would have terminated the dealership contract. Hence, the
profit under the dealership contract was not interests receivable after the performance
of the contract.


     (2) Second, the transaction was not completed and the Respondent did not get
any PKZ shares, the Applicant should claim rights against PKZ if PKZ unilaterally
terminated the dealership contract earlier; and if the Applicant terminated contracted,
it should bear the responsibility itself and the Applicant cannot claim anticipatory
profit loss.




                                                                                       74
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 82 of 168

                                                                         English translation


[Page 75 of Chinese Original]


      (3) Lastly, in the Changes in the Arbitration Application, the Applicant claimed
that “to strictly comply with the Agency Agreement, Universal Petroleum had ended
its dealership 8 month earlier, thus it had a loss in total of USD 2,776,000.” But, in the
Arbitration Application, the Applicant had stated that PKZ unilaterally terminated the
dealership contract. They are contradictory to each other. Additionally, the dealership
contract stipulated that any party might terminate the contract by giving not less than
60 days advance notice in writing. Therefore, the Applicant’s claim in relation to the
early termination of the dealership contract contradicted the facts. In fact, CNPC had
won the tender, and whether it would use the Applicant or Universal Petroleum as the
dealer or not had absolutely nothing to do with the Respondent. From commercial
perspective, it was inevitable that Universal Petroleum had lost its PKZ dealership
right in China, and the so-called anticipatory profit loss did not exist.


     (4) The Applicant cannot claim the dealership right outside of China based on
clause 7 of the Agency Agreement. First, clause 7 was aimed to arrange the dealership
affairs after the completion of the transaction. Before the Respondent had acquired
PKZ shares, the Applicant cannot claim to enjoy the PKZ dealership outside of China.


     Second, CNPC had successfully won the tender, whereas the Respondent had not
acquired any PKZ shares up to this moment. Objectively speaking, it was not even
possible for the Respondent to award the Applicant PKZ dealership right outside of
China.


      The Arbitral Tribunal holds that Universal Petroleum fits the definition of an
affiliate in the Agency Agreement. However, the Arbitral Tribunal takes the view that
there are two issues in relation to the Universal Petroleum’s authorization to the
Applicant to claim the loss in relation to the early termination of the crude oil trading
contract with PKZ Inc. on its behalf.




                                                                                         75
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 83 of 168

                                                                      English translation


[Page 76 of Chinese Original]


     First, although Universal Petroleum is a connected company of the Applicant,
can it authorize the Applicant to take the action against the Respondent here? The
definition of agent in the Agency Agreement included the connected company of the
Applicant, thus it would be OK. Yet, Universal Petroleum must prove that there is a
direct causation relationship between the loss and the alleged breach of contract.
Second, clause 7.1 of the Agency Agreement stipulated that the Agent guarantees that
it would not be the China Market dealer for PKZ’s product after the completion of
acquisition. Both parties know the definition of completion of acquisition very well,
which is that the Respondent acquires PKZ shares with a psychological price.
Obviously, as the acquisition was not completed as agreed, no matter it was Universal
Petroleum’s own decision to terminate the contract with PKZ or the contract was
terminated by PKZ, the loss that Universal Petroleum had sustained cannot be
compensated by clause 7 of the Agency Agreement.


    In relation to the Applicant’s dealership right outside of China, clause 7.2 of the
Agency Agreement stipulated, for the dealership right outside of China, parties agrees
that the agent will take the dealership with separately negotiated terms. The Arbitral
Tribunal agrees with the Respondent that, “CNPC had successfully won the tender,
whereas the Respondent had not acquired any PKZ shares up to this moment.
Objectively speaking, it was not even possible for the Respondent to award the
Applicant PKZ dealership right outside of China.” The Arbitral Tribunal holds that
the Respondent has not breached Clause 7 of the Agency Agreement because there is
no evidence establishing that the Respondent had been intentionally indolent in
performing the contractual obligation, had abandoned the opportunity to acquire the
shares of PK Inc., or concealed the joint acquisition between the Respondent and
CNPSC and thus losing the right to acquire the shares of PK Inc.




                                                                                      76
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 84 of 168

                                                                         English translation


[Page 77 of Chinese Original]


   (Sixth) Other arbitration application proposed by the Applicant


   In relation to the Applicant’s legal fees, because the arbitration application was
   not support by the Arbitral Tribunal, the Arbitral Tribunal cannot support its claim
   for legal fees.


   (Seventh) The cost of this arbitration and other actual expense


   Based on the same reason above, the Arbitral Tribunal holds that the arbitration
   cost should be borne by the Applicant.


   Arbitrator Mr. Tao Jinzhou’s actual expense is to be borne by the Respondent.



                                      Arbitration Award


Based on the Arbitral Tribunal’s comment above, the award is:
       1. Dismiss all the Applicant’s Application
       2. The cost of arbitration in the amount of US$ 277,289 is to be paid by the
           Applicant. The amount was duly prepaid to the CIETAC.
       3. Arbitrator Tao’s actual expense of RMB 156,000 is to be paid by the
           Respondent. The amount was duly prepaid to the CIETAC.


This arbitration award is final, and takes effect from the date of this award.




                                                                                         77
 Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 85 of 168

                                                          English translation


[Page 77 of Chinese Original]




                                      Presiding Arbitrator: [Signature]




                                      Arbitrator: [Signature]
   [Stamp]




                                      Arbitrator: [Signature]




                                               2013 December 30, Beijing




                                                                          78
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 86 of 168

                                                     English translation




                                                                     79
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 87 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 88 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 89 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 90 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 91 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 92 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 93 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 94 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 95 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 96 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 97 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 98 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 99 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 100 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 101 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 102 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 103 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 104 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 105 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 106 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 107 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 108 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 109 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 110 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 111 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 112 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 113 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 114 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 115 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 116 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 117 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 118 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 119 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 120 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 121 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 122 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 123 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 124 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 125 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 126 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 127 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 128 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 129 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 130 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 131 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 132 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 133 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 134 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 135 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 136 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 137 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 138 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 139 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 140 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 141 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 142 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 143 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 144 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 145 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 146 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 147 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 148 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 149 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 150 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 151 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 152 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 153 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 154 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 155 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 156 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 157 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 158 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 159 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 160 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 161 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 162 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 163 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 164 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 165 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 166 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 167 of 168
Case 1:20-cv-01770-DLF Document 1-4 Filed 06/29/20 Page 168 of 168
